Exhibit 10.43
STANDARD INDUSTRIAL/COMMERCIAL MULTI-TENANT LEASE — NET
AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION
(AIR LOGO) [a56161a5616102.gif]
1. Basic Provisions (“Basic Provisions”).
     1.1 Parties: This Lease (“Lease”), dated for reference purposes only,
October 1, 2009, is made by and between OLEN COMMERCIAL REALTY CORP., A NEVADA
CORPORATION (“Lessor”) and NXG ACUTE CARE LLC, A CALIFORNIA LIMITED LIABILITY
COMPANY AND WHOLLY-OWNED SUBSIDIARY OF NEXTGEN HEALTHCARE INFORMATION SYSTEMS,
INC., A CALIFORNIA CORPORATION AND WHOLLY-OWNED SUBSIDIARY OF QUALITY SYSTEMS
INC., A CALIFORNIA CORPORATION (“Lessee”), (collectively the “Parties”, or
individually a “Party”).
     1.2(a) Premises: That certain portion of the Project (as defined below),
including all Improvements therein or to be provided by Lessor under the terms
of this Lease, commonly known by the street address of 22912 Mill Creek Drive,
Suite A, located in the City of Laguna Hills, County of Orange, State of
California, with zip code 92653, as outlined on Exhibit A and Exhibit A-1
attached hereto (“Premises”) and generally described as (describe briefly the
nature of the premises): a portion of a multi-tenant Building within the Project
known as Lake Forest Corporate Park. In addition to Lessee’s rights to use and
occupy the Premises as hereinafter specified, Lessee shall have non-exclusive
rights to the Common Areas (as defined in Paragraph 2.7 below) as hereinafter
specified, but shall not have any rights to the roof, exterior walls or utility
raceways of the building containing the Premises (“Building”) or to any other
buildings in the Project. The Premises, the Building, the Common Areas, the land
upon which they are located, along with all other buildings and improvements
thereon, are herein collectively referred to as the “Project” (See also
Paragraph 2).
     1.2(b) Parking: Lessee’s prorata share of (4:1,000) of unreserved vehicle
parking spaces (“Unreserved Parking Spaces”); and -0- reserved vehicle parking
spaces (“Reserved Parking Spaces”). (Also see Paragraph 2.6.)
     1.3 Term: Approximately two (2) years and five (5) months (“Original Term”)
commencing November 1, 2009 (“Commencement Date”) and ending March 20, 2012
(“Expiration Date”). (Also see Paragraph 3.)
     1.4 Early Possession: Upon Lessor’s notice to Lessee that Tenant
Improvements are Substantially Complete (“Early Possession Date”). (Also see
Paragraphs 3.2 and 3.3.)
     1.5 Bass Rent: $2,778.60 per month (“Base Rent”) (See Addendum C for Rent
Adjustments) plus $763.35 Common Area Operating Expenses and $454.68 Electricity
Charges (see Addendum A, Items D & H) for a total Monthly Remittance of
$3,996.63 payable on the first day of each month commencing November 1, 2009
(Also see Paragraph 4.)

  a.   Landlord’s Mailing Address: 7 Corporate Plaza, Newport Beach, CA 92660  
  b.   Tenant’s Mailing Address: 22912 Mill Creek Drive, Suite A, Laguna Hills,
CA 92653     c.   RENT CHECKS ARE DUE ON THE FIRST OF EACH MONTH. Please remit
Rent Payments to:
Olen Commercial Realty Corp., Unit Q, P. O. Box 51915, Los Angeles, CA
90051-8215
LESSOR DOES NOT INVOICE ON A MONTHLY BASIS.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

1



--------------------------------------------------------------------------------



 



     1.6 Lessee’s Share of Common Area Operating Expanses: 4.35 percent (4.35%)
(Lessee’s Share”).
     1.7. Base Rent and Other Monies Paid Upon Execution:

  (a)   Base Rent: $2,778.60 for the period November 1-30, 2009     (b)   Common
Area Operating Expenses: $763.35 for the period November 1-30, 2009     (c)  
Security Deposit: $4,165.85 (Security Deposit”). (See also Paragraph 5)     (d)
  Other: $454.68 Electricity Charges for November 1-30, 2009     (e)   Total Due
Upon Execution of this Lease: $8,162.48

     1.8 Agreed Use: General office as approved by the City of Laguna Hills (See
also Paragraph 6)
     1.9 Insuring Party. Lessor is the “Insuring Party”. (Also see Paragraph 8.)
     1.10 Real Estate Brokers: (See also Paragraph 15)
          (a) Representation: The following real estate brokers (the “Brokers”)
and brokerage relationships exist in this transaction (check applicable boxes):
N/A represents Lessor exclusively (“Lessor’s Broker”);
N/A represents Lessee exclusively (“Lessee’s Broker”); or
N/A represents both Lessor and Lessee (“Dual Agency”). (Also see Paragraph 15.)
          (b) Payment to Brokers. Upon the execution of this Lease by both
Parties and occupancy of the Premises by Lessee, Lessor shall pay to the Brokers
the brokerage fee agreed to in a separate written agreement.
     1.11 Guarantor. The obligations of the Lessee under this Lease are to be
guaranteed by N/A (“Guarantor”). (Also see Paragraph 37.)
     1.12 Addenda and Exhibits. Attached hereto are Addenda A, B, C and Exhibits
A, A-1, all of which constitute a part of this Lease.
2. Premises, Parking and Common Areas.
     2.1 Letting. Lessor hereby leases to Lessee, and Lessee hereby leases from
Lessor, the Premises, for the term, at the rental, and upon all of the terms,
covenants and conditions set forth in this Lease. Unless otherwise provided
herein, any statement of square footage set forth in this Lease, or that may
have been used in calculating Rent, is an approximation which the Parties agree
is reasonable and any payments based thereon are not subject to revision whether
or not the actual size is more or less.
     2.2 Condition. Lessor shall deliver that portion of the Premises contained
within the Building (“Unit”) to Lessee broom clean and free of debris on the
Commencement Date or the Early Possession Date, whichever first occurs (“Start
Date”), and so long as the required service contracts described in
Paragraph 7.1(b) below are obtained by Lessee and in effect within 30 days
following the Start Date, warrants that the existing electrical, plumbing, fire
sprinkler, lighting, heating, ventilating and air conditioning systems (“HVAC”),
loading doors, if any, and all such other elements in the Unit, other than those
constructed by Lessee, shall be in good operating condition on said date and
that the structural elements of the roof, bearing walls and foundation of the
Unit shall be free of material defects. If a non-compliance with such warranty
exists as of the Start Date, or if one of such systems or elements should
malfunction or fall within the appropriate warranty period, Lessor shall, as
Lessor’s sole obligation with respect to such matter, except as otherwise
provided in this Lease, promptly after receipt of written notice from Lessee
selling forth with specificity the nature and extent of such non-compliance,
malfunction or failure, rectify same at Lessor’s expense. The warranty period
shall be as follows: 30 days as to all Building systems and other elements of
the Unit, except for latent or structural defects. If Lessee does not

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

2



--------------------------------------------------------------------------------



 



give Lessor the required notice within the appropriate warranty period,
correction of any such non-compliance, malfunction or failure shall be the
obligation of Lessee at Lessee’s sole cost and expense (except for the repairs
to the fire sprinkler systems, roof, foundations, and/or bearing walls (see
Paragraph 7)).
     2.3 Compliance. Lessor warrants that the Improvements on the Premises and
the Common Areas comply with the building codes that were in effect at the time
that each such improvement, or portion thereof, was constructed, and also with
all applicable laws, covenants or restrictions of record, regulations, and
ordinances in effect on the Start Date (“Applicable Requirements”). Said
warranty does not apply to the use to which Lessee will put the Premises or to
any Alterations or Utility installations (as defined in Paragraph 7.3(a)) made
or to be made by Lessee. NOTE: Lessee is responsible for determining whether or
not the Applicable Requirements, and especially the zoning, are appropriate for
Lessee’s Intended use, and acknowledges that past uses of the Premises may no
longer be allowed. If the Premises do not comply with said warranty, Lessor
shall, except as otherwise provided, promptly after receipt of written notice
from Lessee selling forth with specificity the nature and extent of such
non-compliance, rectify the same at Lessor’s expense. If Lessee does not give
Lessor written notice of a non-compliance with this warranty within 6 months
following the Start Date, correction of that non-compliance shall be the
obligation of Lessee at Lessee’s sole cost and expense. If the Applicable
Requirements are hereafter changed so as to require during the term of this
Lease the construction of an addition to or an alteration of the Unit, Premises
and/or Building, the remediation of any Hazardous Substance, or the
reinforcement or other physical modification of the Unit, Premises and/or
Building (“Capital Expenditure”), Lessor and Lessee shall allocate the cost of
such work as follows:
          (a) Subject to Paragraph 2.3(c) below, if such Capital Expenditures
are required as a result of the specific and unique use of the Premises by
Lessee as compared with uses by tenants in general, Lessee shall be fully
responsible for the cost thereof, provided, however, that if such Capital
Expenditure is required during the last 2 years of this Lease and the cost
thereof exceeds 6 months’ Base Rent, Lessee may instead terminate this Lease
unless Lessor notifies Lessee, in writing, within 10 days after receipt of
Lessee’s termination notice that Lessor has elected to pay the difference
between the actual cost thereof and the amount equal to 6 months’ Base Rent. If
Lessee elects termination, Lessee shall immediately cease the use of the
Premises which requires such Capital Expenditure and deliver to Lessor written
notice specifying a termination date at least 90 days thereafter. Such
termination date shall, however, in no event be earlier than the last day that
Lessee could legally utilize the Premises without commencing such Capital
Expenditure.
          (b) If such Capital Expenditure is not the result of the specific and
unique use of the Premises by Lessee (such as, governmentally mandated seismic
modifications), then Lessor and Lessee shall allocate the obligation to pay for
the portion of such costs reasonably attributable to the Premises pursuant to
the formula set out in Paragraph 7.1(d); provided, however, that If such Capital
Expenditure is required during the last 2 years of this Lease or if Lessor
reasonably determines that it is not economically feasible to pay its share
thereof, Lessor shall have the option to terminate this Lease upon 90 days prior
written notice to Lessee unless Lessee notifies Lessor, in writing, within
10 days after receipt of Lessor’s termination notice that Lessee will pay for
such Capital Expenditure. If Lessor does not elect to terminate, and fails to
tender its share of any such Capital Expenditure, Lessee may advance such funds
and deduct same, with Interest, from Rent until Lessor’s share of such costs
have been fully paid.
          (c) Notwithstanding the above, the provisions concerning Capital
Expenditure are intended to apply only to non-voluntary, unexpected, and new
Applicable Requirements. If the Capital Expenditures are instead triggered by
Lessee as a result of an actual or proposed change in use, change in intensity
of use, or modification to the Premises then, and in that event, Lessee shall be
fully responsible for the cost thereof, and Lessee shall not have any right to
terminate this Lease.
     2.4 Acknowledgements. Lessee hereby acknowledges: (a) that it has been
advised by Lessor and/or Broker(s) to satisfy itself with respect to the
condition of the Premises (including but not limited to the electrical, HVAC and
fire sprinkler systems, security, environmental aspects, and compliance with
Applicable Requirements and the Americans with Disabilities Act), and their
suitability for Lessee’s Intended use, (b) Lessee has made such Investigation as
it deems necessary with reference to such matters, is satisfied with reference
thereto, and assumes all responsibility therefore as the same relate to Lessee’s
occupancy of the Premises and/or the terms of this Lease; and (c) that neither
Lessor, Lessor’s agents, nor Brokers have made any oral or written
representations or warranties with respect to said matters other than as set
forth in this Lease. In addition, Lessor acknowledges that: (i) Brokers have
made no representations, promises or warranties concerning Lessee’s ability to
honor the Lease or suitability to occupy the Premises, and (ii) it is Lessor’s
sole responsibility to investigate the financial capability and/or suitability
of all proposed tenants.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

3



--------------------------------------------------------------------------------



 



     2.5 Lessee as Prior Owner/Occupant. The warranties made by Lessor in this
Paragraph 2 shall be of no force or effect if immediately prior to the Start
Date Lessee was the owner or occupant of the Premises. In such event, Lessee
shall be responsible for any necessary corrective work.
     2.6 Vehicle Parking. Lessee shall be entitled to use the number of
Unreserved Parking Spaces and Reserved Parking Spaces specified in
Paragraph 1.2(b) on those portions of the Common Areas designated from time to
time by Lessor for parking. Lessee shall not use more parking spaces than said
number. Said parking spaces shall be used for parking by vehicles no larger than
full-size passenger automobiles or pick-up trucks, herein called “Permitted Size
Vehicles”. Lessor may regulate the loading and unloading of vehicles by adopting
Rules and Regulations as provided in Paragraph 2.9. No vehicles other than
Permitted Size Vehicles may be parked in the Common Area without the prior
written permission of Lessor.
          (a) Lessee shall not permit or allow any vehicles that belong to or
are controlled by Lessee or Lessee’s employees, suppliers, shippers, customers,
contractors or invitees to be loaded, unloaded, or parked in areas other than
those designated by Lessor for such activities.
          (b) Lessee shall not service or store any vehicles in the Common
Areas. NO OVERNIGHT PARKING SHALL BE ALLOWED; AT LESSOR’S DISCRETION, VIOLATORS
MAY BE TOWED AT VEHICLE OWNER’S EXPENSE.
          (c) If Lessee permits or allows any of the prohibited activities
described in this Paragraph 2.6, then Lessor shall have the right, without
notice, In addition to such other rights and remedies that it may have, to
remove or tow away the vehicle involved and charge the cost to Lessee, which
cost shall be Immediately payable upon demand by Lessor.
     2.7 Common Areas — Definition. The term “Common Areas” is defined as all
areas and facilities outside the Premises and within the exterior boundary line
of the Project and interior utility raceways and installations within the Unit
that are provided and designated by the Lessor from time to time for the general
non-exclusive use of Lessor, Lessee and other tenants of the Project and their
respective employees, suppliers, shippers, customers, contractors and invitees,
including parking areas, loading and unloading areas, trash areas, roadways,
walkways, driveways and landscaped areas.
     2.8 Common Areas — Lessee’s Rights. Lessor grants to Lessee, for the
benefit of Lessee and its employees, suppliers, shippers, contractors, customers
and invitees, during the term of this Lease, the non-exclusive right to use, in
common with others entitled to such use, the Common Areas as they exist from
time to time, subject to any rights, powers, and privileges reserved by Lessor
under the terms hereof or under the terms of any rules and regulations or
restrictions governing the use of the Project. Under no circumstances shall the
right herein granted to use the Common Areas be deemed to include the right to
store any property, temporarily or permanently, In the Common Areas. Any such
storage shall be permitted only by the prior written consent of Lessor or
Lessor’s designated agent, which consent may be revoked at any time. In the
event that any unauthorized storage shall occur then Lessor shall have the
right, without notice. In addition to such other rights and remedies that it may
have, to remove the property and charge the cost to Lessee, which cost shall be
Immediately payable upon demand by Lessor.
     2.9 Common Areas — Rules and Regulations. Lessor or such other person(s) as
Lessor may appoint shall have the exclusive control and management of the Common
Areas and shall have the right, from time to time, to establish, modify, amend
and enforce reasonable Rules and Regulations (“Rules and Regulations”) for the
management, safety, care, and cleanliness of the grounds, the parking and
unloading of vehicles and the preservation of good order, as well as for the
convenience of other occupants or tenants of the Building and the Project and
their invitees, Lessee agrees to abide by and conform to all such Rules and
Regulations, and to cause its employees, suppliers, shippers, customers,
contractors and invitees to so abide and conform. Lessor shall not be
responsible to Lessee for the non-compliance with said rules and regulations by
other tenants of the Project.
     2.10 Common Areas — Changes. Lessor shall have the right, in Lessor’s sole
discretion, from time to time:

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

4



--------------------------------------------------------------------------------



 



          (a) To make changes to the Common Areas, including, without
limitation, changes in the location, size, shape and number of driveways,
entrances, parking spaces, parking areas, loading and unloading areas, ingress,
egress, direction of traffic, landscaped areas, walkways and utility raceways;
          (b) To close temporarily any of the Common Areas for maintenance
purposes so long as reasonable access to the Premises remains available;
          (c) To designate other land outside the boundaries of the Project to
be a part of the Common Areas;
          (d) To add additional buildings and improvements to the Common Areas;
          (e) To use the Common Areas while engaged in making additional
improvements, repairs or alterations to the Project, or any portion thereof; and
          (f) To do and perform such other acts and make such other changes in,
to or with respect to the Common Areas and Project as Lessor may, in the
exercise of sound business Judgment, deem to be appropriate.
3. Term.
     3.1 Term. The Commencement Date, Expiration Date and Original Term of this
Lease are as specified in Paragraph 1.3.
     3.2 Early Possession. If Lessee totally or partially occupies the Premises
prior to the Commencement Date, the obligation to pay Base Rent and Common Area
Operating Expenses shall be abated for the period of such early possession. All
other terms of this Lease, (Real Properly Taxes and Insurance premiums and to
maintain the Premises) shall, however, be in effect during such period. Any such
early possession shall not affect the Expiration Date.
Lessor agrees to grant Lessee rent-free Early Possession of said Premises, the
date to be upon Lessor’s notice to Lessee that Tenant Improvements are
Substantially Complete. Lease payments shall not commence until November 1,
2009. Lessee agrees to hold Lessor harmless from any liability or responsibility
for damages to any of Lessee’s personal property, or for any loss suffered by
Lessee through vandalism, theft, or destruction of said personal property by
fire or other causes. It is agreed by Lessee and Lessor that all the terms and
conditions of the Lease are to be in full force and effect, except as to rent,
as of the date of Lessee’s possession of subject Premises.
     3.3 Delay in Possession. Lessor agrees to use its best commercially
reasonable efforts to deliver possession of the Premises to Lessee by the
Commencement Date. If, despite said efforts, Lessor is unable to deliver
possession as agreed, Lessor shall not be subject to any liability therefor, nor
shall such failure affect the validity of this Lease. Lessee shall not, however,
be obligated to pay Rent or perform its other obligations until it receives
possession of the Premises. If possession is not delivered within 60 days after
the Commencement Date, Lessee may, at it’s option, by notice in writing within
10 days after the end of such 60 day period, cancel this Lease, in which event
the Parties shall be discharged from all obligations hereunder. If such written
notice is not received by Lessor within said 10 day period, Lessee’s right to
cancel shall terminate. Except as otherwise provided, If possession is not
tendered to Lessee by the Start Date and Lessee does not terminate this Lease,
as aforesaid, any period of rent abatement that Lessee would otherwise have
enjoyed shall run from the date of delivery of possession and continue for a
period equal to what Lessee would otherwise have enjoyed under the terms hereof,
but minus any days of delay caused by the acts or omissions of Lessee. If
possession of the Premises is not delivered within 4 months after the
Commencement Date, this Lease shall terminate unless other agreements are
reached between Lessor and Lessee, in writing.
4. Rent.
     4.1 Rent Defined. All monetary obligations of Lessee to Lessor under the
terms of this Lease (except for the Security Deposit) are deemed to be rent
(“Rent”).

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

5



--------------------------------------------------------------------------------



 



     4.2 Common Area Operating Expenses. Lessee shall pay to Lessor during the
term hereof, in addition to the Base Rent, Lessee’s Share (as specified in
Paragraph 1.6(b)) of all Common Area Operating Expenses, as hereinafter defined,
during each calendar year of the term of this Lease, in accordance with the
following provisions:
          (a) “Common Area Operating Expenses” are defined, for purposes of this
Lease, as all costs Incurred by Lessor relating to the ownership and operation
of the Project, Including, but not limited to, the following:

  (i)   The operation, repair and maintenance, in neat, clean, good order and
condition, of the following:

  (aa)   The Common Areas and Common Area improvements, Including parking areas,
loading and unloading areas, trash areas, roadways, walkways, parkways,
driveways, landscaped areas, bumpers, Irrigation systems, Common Area lighting
facilities, fences and gates, elevators, roof and roof drainage systems.    
(bb)   Exterior signs and any tenant directories.     (cc)   Fire detection and
sprinkler systems.

  (ii)   The cost of water, gas, electricity and telephone to service the Common
Areas and any utilities not separately metered.     (iii)   Trash disposal, pest
control services, property management and security services and the costs of any
environmental Inspections.     (iv)   Reserves set aside for maintenance and
repair of Common Areas.     (v)   Real Property Taxes (as defined in
Paragraph 10.2)     (vi)   The cost of the premiums for the insurance policies
maintained by Lessor under Paragraph 8 hereof.     (vii)   Any deductible
portion of an insured loss concerning the Building or the Common Areas.    
(viii)   The cost of any Capital Expenditure to the Building or the Project not
covered under the provisions of Paragraph 2.3 provided; however, that Lessor
shall allocate the cost of any such Capital Expenditure over a reasonable period
and Lessee shall not be required to pay more than Lessee’s Share of the cost of
such Capital Expenditure In any given month.     (ix)   Any other services to be
provided by Lessor that are stated elsewhere in this Lease to be a Common Area
Operating Expense.

          (b) Any Common Area Operating Expenses and Real Property Taxes that
are specifically attributable to the Unit, Building or to any other building in
the Project or to the operation, repair and maintenance thereof, shall be
allocated entirely to such Unit, Building or other building. However, any Common
Area Operating Expenses and Real Property Taxes that are not specifically
attributable to the Building or to any other building or to the operation,
repair and maintenance thereof, shall be equitably allocated by Lessor to all
buildings in the Project.
          (c) The Inclusion of the improvements, facilities and services set
forth In Subparagraph 4.2(a) shall not be deemed to Impose an obligation upon
Lessor to either have said Improvements or facilities or to provide those
services unless the Project already has the same, Lessor already provides the
services, or Lessor has agreed elsewhere in this Lease to provide the same or
some of them.
          (d) Lessee’s Share of Common Area Operating Expenses shall be payable
by Lessee within 10 days after a reasonably detailed statement of actual
expenses is presented to Lessee. At Lessor’s option, however, an amount may be
estimated by Lessor from time to time of Lessee’s Share of annual Common Area
Operating Expenses and the same shall be payable monthly or quarterly, as Lessor
shall designate, during each 12-month period of the Lease term, on the same day
as the Base Rent is due hereunder. Lessor will attempt to deliver to Lessee
within 60 days after the expiration of each calendar year a reasonably detailed
statement showing Lessee’s Share of the actual Common Area Operating Expenses
Incurred during the preceding year. If Lessee’s payments under this Paragraph
4.2(d) during said preceding year exceed Lessee’s Share as Indicated on said
statement, Lessee shall be credited the amount of such overpayment against
Lessee’s Share of Common Area Operating Expenses next becoming due. If Lessee’s
payments under this Paragraph 4.2(d) during the preceding year were less than
Lessee’s Share as Indicated on such statement, Lessee shall pay to Lessor the
amount of the deficiency within 10 days after delivery by Lessor to Lessee of
the statement.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

6



--------------------------------------------------------------------------------



 



     4.3 Payment. Lessee shall cause payment of Rent to be received by Lessor in
lawful money of the United States, without offset or deduction (except as
specifically permitted in this Lease), on or before the day on which it is due.
Rent for any period during the term hereof which is for less than one full
calendar month shall be prorated based upon the actual number of days of said
month. Payment of Rent shall be made to Lessor at its address stated herein or
to such other persons or place as Lessor may from time to time designate in
writing. Acceptance of a payment which is less than the amount then due shall
not be a waiver of Lessor’s rights to the balance of such Rent, regardless of
Lessor’s endorsement of any check so stating. In the event that any check,
draft, or other instrument of payment given by Lessee to Lessor is dishonored
for any reason, Lessee agrees to pay to Lessor the sum of $25 in addition to any
late charges which may be due.
5. Security Deposit. Lessee shall deposit with Lessor upon execution hereof the
Security Deposit as Security for Lessee’s faithful performance of its
obligations under this Lease. If Lessee falls to pay Rent, or otherwise Defaults
under this Lease, Lessor may use, apply or retain all or any portion of said
Security Deposit for the payment of any amount due Lessor or to reimburse or
compensate Lessor for any liability, cost, expense, loss or damage (including,
but not limited to, past or future rent) which Lessor may suffer or incur by
reason thereof. If Lessor uses or applies all or any portion of the Security
Deposit, Lessee shall within 10 days after written request therefor deposit
monies with Lessor sufficient to restore said Security Deposit to the full
amount required by this Lease. If the Base Rent increases during the term of
this Lease, Lessee shall, upon written request from Lessor, deposit additional
monies with Lessor so that the total amount of the Security Deposit shall at all
times bear the same proportion to the increased Base Rent as the initial
Security Deposit bore to the initial Base Rent. Should the Agreed Use be amended
to accommodate a material change in the business of Lessee or to accommodate a
sublessee or assignee, Lessor shall have the right to increase the Security
Deposit to the extent necessary, in Lessor’s reasonable judgment, to account for
any increased wear and tear that the Premises may suffer as a result thereof. If
a change in control of Lessee occurs during this Lease and following such change
the financial condition of Lessee is, in Lessor’s reasonable Judgment,
significantly reduced, Lessee shall deposit such additional monies with Lessor
as shall be sufficient to cause the Security Deposit to be at a commercially
reasonable level based on such change in financial condition. Lessor shall not
be required to keep the Security Deposit separate from its general accounts.
Within 14 days after the expiration or termination of this Lease, if Lessor
elects to apply the Security Deposit only to unpaid Rent, and otherwise within
30 days after the Premises have been vacated pursuant to Paragraph 7.4(c) below,
Lessor shall return that portion of the Security Deposit not used or applied by
Lessor. No part of the Security Deposit shall be considered to be held in trust,
to bear interest or to be prepayment for any monies to be paid by Lessee under
this Lease. Lessee hereby expressly waives any and all rights it may have with
respect to a security deposit under California Civil Code Section 1950.7(c), or
any similar, related or successor provision of law.
NOTE: Security Deposit shall not be applied toward the last month’s rent. In no
event shall the Security Deposit on hand be less than an amount equal to the
last month’s remittance.
6. Use.
     6.1 Use. Lessee shall use and occupy the Premises only for the Agreed Use,
or any other legal use which is reasonably comparable thereto, and for no other
purpose. Lessee shall not use or permit the use of the Premises in a manner that
is unlawful, creates damage, waste or a nuisance, or that disturbs occupants of
or causes damage to neighboring premises or properties. Lessor shall not
unreasonably withhold or delay its consent to any written request for a
modification of the Agreed Use, so long as the same will not impair the
structural integrity of the improvements on the Premises or the mechanical or
electrical systems therein, and/or is not significantly more burdensome to the
Premises, If Lessor elects to withhold consent, Lessor shall within 7 days after
such request give written notification of same, which notice shall include an
explanation of Lessor’s objections to the change in the Agreed Use.
     6.2 Hazardous Substances.
          (a) Reportable Uses Require Consent. The term “Hazardous Substance” as
used in this Lease shall mean any product, substance, or waste whose presence,
use, manufacture, disposal, transportation, release either by itself or in
combination with other materials expected to be on the Premises, is either:
(i) potentially injurious to the public health, safety or welfare, the
environment, or the Premises; (ii) regulated or monitored by any governmental
authority; or (iii) a basis for potential liability of Lessor to any
governmental agency or third party under any applicable statute or common law
theory. Hazardous Substance shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil or any products, by-products or fractions
thereof. Lessee shall not engage in any activity in or on the Premises which
constitutes a Reportable Use of Hazardous Substances without the express prior
written consent of

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

7



--------------------------------------------------------------------------------



 



Lessor and timely compliance (at Lessee’s expense) with all Applicable
Requirements. “Reportable Use” shall mean (i) the installation or use of any
above or below ground storage tank, (ii) the generation, possession, storage,
use, transportation, or disposal of a Hazardous Substance that requires a permit
from, or with respect to which a report, notice, registration or business plan
is required to be filed with, any governmental authority, and/or (iii) the
presence at the Premises of a Hazardous Substance with respect to which any
Applicable Requirements requires that a notice be given to persons entering or
occupying the Premises or neighboring properties. Notwithstanding the foregoing,
Lessee may use any ordinary and customary materials reasonably required to be
used in the normal course of the Agreed Use, so long as such use is in
compliance with the Applicable Requirements, is not a Reportable Use, and does
not expose the Premises or neighboring property to any meaningful risk of
contamination or damage or expose Lessor to any liability therefor. In addition,
Lessor may condition its consent to any Reportable Use upon receiving such
additional assurances as Lessor reasonably deems necessary to protect itself,
the public, the Premises and/or the environment against damage, contamination,
injury and/or liability, including, but not limited to, the installation (and
removal on or before Lease expiration or termination) of protective
modifications (such as concrete encasements) and/or increasing the Security
Deposit.
          (b) Duty to Inform Lessor. If Lessee knows, or has reasonable cause to
believe, that a Hazardous Substance has come to be located in, on, under or
about the Premises, other than as previously consented to by Lessor, Lessee
shall immediately give written notice of such fact to Lessor, and provide Lessor
with a copy of any report, notice, claim or other documentation which it has
concerning the presence of such Hazardous Substance.
          (c) Lessee Remediation. Lessee shall not cause or permit any Hazardous
Substance to be spilled or released in, on, under or about the Premises
(including through the plumbing or sanitary sewer system), and shall promptly,
at Lessee’s expense, take all investigatory and/or remedial action reasonably
recommended, whether or not formally ordered or required, for the cleanup of any
contamination of, and for the maintenance, security and/or monitoring of the
Premises or neighboring properties, that was caused or materially contributed to
by Lessee, or pertaining to or involving any Hazardous Substance brought onto
the Premises during the term of this Lease, by or for Lessee, or any third
party.
          (d) Lessee indemnification. Lessee shall indemnify, defend and hold
Lessor, its agents, employees, lenders and ground lessor, if any, harmless from
and against any and all loss of rents and/or damages, liabilities, judgments,
costs, claims, liens, expenses, penalties, and attorneys and consultants’ fees
arising out of or involving any Hazardous Substance brought onto the Premises by
or for Lessee, or any third party (provided, however, that Lessee shall have no
liability under this Lease with respect to underground migration of any
Hazardous Substance under the Premises from areas outside the Project). Lessee’s
obligations shall include, but not be limited to, the effects of any
contamination or injury to person, property or the environment created or
suffered by Lessee, and the cost of investigation, removal, remediation,
restoration and/or abatement and shall survive the expiration or termination of
this Lease. No termination, cancellation or release agreement entered into by
Lessor and Lessee shall release Lessee from its obligations under this Lease
with respect to Hazardous Substances, unless specifically so agreed by Lessor in
writing at the time of such agreement.
          (e) Lessor Indemnification. Lessor and its successors and assigns
shall indemnify, defend, reimburse and hold Lessee, its employees and lenders,
harmless from and against any and all environmental damages, including the cost
of remediation, which existed as a result of Hazardous Substances on the
Premises prior to the Start Date or which are caused by the gross negligence or
willful misconduct of Lessor, its agents or employees. Lessor’s obligations, as
and when required by the Applicable Requirements, shall include, but not be
limited to, the cost of investigation, removal remediation, restoration and/or
abatement, and shall survive the expiration or termination of this Lease.
          (f) Investigations and Remediations. Lessor shall retain the
responsibility and pay for any investigations or remediation measures required
by governmental entitles having Jurisdiction with respect to the existence of
Hazardous Substances on the Premises prior to the Start Date, unless such
remediation measure is required as a result of Lessee’s use (including
“Alterations”, as defined in paragraph 7.3(a) below) of the Premises, in which
event Lessee shall be responsible for such payment. Lessee shall cooperate fully
in any such activities at the request of Lessor, including allowing Lessor and
Lessor’s agents to have reasonable access to the Premises at reasonable times in
order to carry out Lessor’s investigative and remedial responsibilities.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

8



--------------------------------------------------------------------------------



 



          (g) Lessor’s Termination Option. If a Hazardous Substance Condition
(see Paragraph 9.1(e) occurs during the term of this Lease, unless Lessee is
legally responsible therefor (in which case Lessee shall make the investigation
and remediation thereof required by the Applicable Requirements and this Lease
shall continue in full force and effect, but subject to Lessor’s rights under
Paragraph 6.2(d) and Paragraph 13), Lessor may, at Lessor’s option, either
(i) investigate and remediate such Hazardous Substance Condition, if required,
as soon as reasonably possible at Lessor’s expense, in which event this Lease
shall continue in full force and effect, or (ii) if the estimated cost to
remediate such condition exceeds 12 times the then monthly Base Rent or
$100,000, whichever is greater, give written notice to Lessee, within 30 days
after receipt by Lessor of knowledge of the occurrence of such Hazardous
Substance Condition, of Lessor’s desire to terminate this Lease as of the date
60 days following the date of such notice. In the event Lessor elects to give a
termination notice, Lessee may, within 10 days thereafter, give written notice
to Lessor of Lessee’s commitment to pay the amount by which the cost of
remediation of such Hazardous Substance Condition exceeds an amount equal to 12
times the then monthly Base Rent or $100,000, whichever is greater. Lessee shall
provide Lessor with said funds or satisfactory assurance thereof within 30 days
following such commitment. In such event, this Lease shall continue in full
force and affect, and Lessor shall proceed to make such remediation as soon as
reasonably possible after the required funds are available. If Lessee does not
give such notice and provide the required funds or assurance thereof within the
time provided, this Lease shall terminate as of the date specified in Lessor’s
notice of termination.
     6.3 Lessee’s Compliance with Applicable Requirements. Except as otherwise
provided in this Lease, Lessee, shall, at Lessee’s sole expense, fully,
diligently and in a timely manner, materially comply with all Applicable
Requirements, the requirements of any applicable fire insurance underwriter or
rating bureau, and the recommendations of Lessor’s engineers and/or consultants
which relate in any manner to the Premises, without regard to whether said
Requirements are now in effect or become effective after the Start Date. Lessee
shall, within 10 days after receipt of Lessor’s written request, provide Lessor
with copies of all permits and other documents, and other information evidencing
Lessee’s compliance with any Applicable Requirements specified by Lessor, and
shall Immediately upon receipt, notify Lessor in writing (with copies of any
documents involved) of any threatened or actual claim, notice, citation,
warning, complaint or report pertaining to or involving the failure of Lessee or
the Premises to comply with any Applicable Requirements.
     6.4 Inspection; Compliance. Lessor and Lessor’s “Lender” (as defined in
Paragraph 30) and consultants shall have the right to enter into Premises at any
time, in the case of an emergency, and otherwise at reasonable times, after
reasonable notice, for the purpose of inspecting the condition of the Premises
and for verifying compliance by Lessee with this Lease. The cost of any such
inspections shall be paid by Lessor, unless a violation of Applicable
Requirements, or a contamination is found to exist or be imminent, or the
inspection is requested or ordered by a governmental authority. In such case,
Lessee shall upon request reimburse Lessor for the cost of such inspection, so
long as such inspection is reasonably related to the violation or contamination.
7. Maintenance, Repairs, Utility Installations, Trade Fixtures and Alterations.
     7.1 Lessee’s Obligations.
          (a) In General. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 6.3 (Lessee’s Compliance with Applicable
Requirements), 7.2 (Lessor’s obligations), 9 (Damage or Destruction), and 14
(Condemnation), Lessee shall, at Lessee’s sole expense, keep the Premises,
Utility Installations (intended for Lessee’s exclusive use, no matter where
located), and Alterations in good order, condition and repair (whether or not
the portion of the Premises requiring repairs, or the means of repairing the
same, are reasonably or readily accessible to Lessee, and whether or not the
need for such repairs occurs as a result of Lessee’s use, any prior use, the
elements or the age of such portion of the Premises), including, but not limited
to, all equipment or facilities, such as plumbing, HVAC equipment, electrical,
lighting facilities, boilers, pressure vessels, fixtures, interior walls,
interior surfaces of exterior walls, ceilings, floors, windows, doors, plate
glass and skylights but excluding any items which are the responsibility of
Lessor pursuant to Paragraph 7.2. Lessee, in keeping the Premises in good order,
condition and repair, shall exercise and perform good maintenance practices,
specifically including the procurement and maintenance of the service contracts
required by Paragraph 7.1(b) below. Lessee’s obligations shall include
restorations, replacements or renewals when necessary to keep the Premises and
all improvements thereon or a part thereof in good order, condition and state of
repair.
          (b) Service Contracts. Lessee shall, at Lessee’s sole expense, procure
and maintain quarterly contracts, with copies to Lessor, in customary form and
substance for, and with contractors specializing and experienced

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

9



--------------------------------------------------------------------------------



 



in the maintenance of the following equipment and improvements, if any, if and
when installed on the Premises: (i) HVAC equipment. However, Lessor reserves the
right, upon notice to Lessee, to procure and maintain any or all of such service
contracts, and if Lessor so elects, Lessee shall reimburse Lessor, upon demand,
for the cost thereof.
          (c) Failure to Perform. If Lessee fails to perform Lessee’s
obligations under this Paragraph 7.1, Lessor may enter upon the Premises after
10 days’ prior written notice to Lessee (except in the case of an emergency, in
which case no notice shall be required), perform such obligations on Lessee’s
behalf, and put the Premises in good order, condition and repair, and Lessee
shall promptly reimburse Lessor for the cost thereof.
          (d) Replacement. Subject to Lessee’s indemnification of Lessor as set
forth in Paragraph 8.7 below, and without relieving Lessee of liability
resulting from Lessee’s failure to exercise and perform good maintenance
practices, if the HVAC unit(s) cannot be repaired other than at a cost which is
in excess of 50% of the cost of replacing such item, then such item shall be
replaced by Lessor, and the cost thereof shall be prorated between the Parties
and Lessee shall only be obligated to pay, each month during the remainder of
the term of this Lease, on the date on which Base Rent is due, an amount equal
to the product of multiplying the cost of such replacement by a fraction, the
numerator of which is one, and the denominator of which is 144 (i.e. 1/144th of
the cost per month). Lessee shall pay interest on the unamortized balance at a
rate that is commercially reasonable in the Judgment of Lessor’s accountants.
Lessee may, however, prepay its obligation at any time.
     7.2 Lessor’s Obligations. Subject to the provisions of Paragraphs 2.2
(Condition), 2.3 (Compliance), 4.2 (Common Area Operating Expenses), 6 (Use),
7.1 (Lessee’s Obligations), 9 (Damage or Destruction) and 14 (Condemnation),
Lessor, subject to reimbursement pursuant to Paragraph 4.2, shall keep in good
order, condition and repair the foundations, exterior walls, structural
condition of interior bearing walls, exterior roof, fire sprinkler system,
Common Area fire alarm and/or smoke detection systems, fire hydrants, parking
lots, walkways, parkways, driveways, landscaping, fences, signs and utility
systems serving the Common Areas and all parts thereof, as well as providing the
services for which there is a Common Area Operating Expense pursuant to
Paragraph 4.2, Lessor shall not be obligated to paint the exterior or interior
surfaces of exterior walls nor shall Lessor be obligated to maintain, repair or
replace windows, doors or plate glass of the Premises. Lessee expressly waives
the benefit of any statute now or hereafter in effect to the extent it is
inconsistent with the terms of this Lease.
     7.3 Utility Installations; Trade Fixtures; Alterations.
          (a) Definitions. The term “Utility Installations” refers to all floor
and window coverings, air lines, power panels, electrical distribution, security
and fire protection systems, communications systems, lighting fixtures, HVAC
equipment, plumbing, and fencing in or on the Premises. The term “Trade
Fixtures” shall mean Lessee’s machinery and equipment which can be removed
without doing material damage to the Premises. The term “Alterations” shall mean
any modification of the improvements, other than Utility Installations or Trade
Fixtures, whether by addition or deletion. “Lessee-Owned Alterations and/or
Utility Installations” are defined as Alterations and/or Utility Installations
made by Lessee that are not yet owned by Lessor pursuant to Paragraph 7.4(a).
          (b) Consent. Lessee shall not make any Alterations or Utility
Installations to the Premises without Lessor’s prior written consent. Lessee
may, however, make non-structural Utility Installations to the interior of the
Premises (excluding the roof) without such consent but upon notice to Lessor, as
long as they are not visible from the outside, do not involve puncturing,
relocating or removing the roof or any existing walls, and the cumulative cost
thereof during this Lease as extended does not exceed a sum equal to 3 months’
Base Rent in the aggregate or a sum equal to one month’s Base Rent in any one
year. Notwithstanding the foregoing, Lessee shall not make or permit any roof
penetrations and/or install anything on the roof without the prior written
approval of Lessor. Lessor may, as a precondition to granting such approval,
require Lessee to utilize a contractor chosen and/or approved by Lessor. Any
Alterations or Utility Installations that Lessee shall desire to make and which
require the consent of the Lessor shall be presented to Lessor in written form
with detailed plans. Consent shall be deemed conditioned upon Lessee’s:
(i) acquiring all applicable governmental permits; (ii) furnishing Lessor with
copies of both the permits and the plans and specifications prior to
commencement of the work; and (iii) compliance with all conditions of said
permits and other Applicable Requirements in a prompt and expeditious manner.
Any Alterations or Utility Installations shall be performed in a workmanlike
manner with good and sufficient materials. Lessee shall promptly upon completion
furnish Lessor with as-built plans and specifications. For work which costs an
amount in excess of one month’s Base Rent, Lessor may

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

10



--------------------------------------------------------------------------------



 



condition its consent upon Lessee providing a lien and completion bond in an
amount equal to 150% of the estimated cost of such Alteration or Utility
Installation and/or upon Lessee’s posting an additional Security Deposit with
Lessor.
          (c) Indemnification. Lessee shall pay, when due, all claims for labor
or materials furnished or alleged to have been furnished to or for Lessee at or
for use on the Premises, which claims are or may be secured by any mechanic’s or
materialmen’s lien against the Premises or any interest therein. Lessee shall
give Lessor not less than 10 days’ notice prior to the commencement of any work
in, on, or about the Premises, and Lessor shall have the right to post notices
of non-responsibility. If Lessee shall contest the validity of any such lien,
claim or demand, then Lessee shall, at its sole expense, defend and protect
itself, Lessor and the Premises against the same and shall pay and satisfy any
such adverse judgment that may be rendered thereon before the enforcement
thereof. If Lessor shall require, Lessee shall furnish a surety bond in an
amount equal to 150% of the amount of such contested lien, claim or demand,
indemnifying Lessor against liability for the same. If Lessor elects to
participate in any such action, Lessee shall pay Lessor’s attorneys’ fees and
costs.
     7.4 Ownership; Removal; Surrender; and Restoration.
          (a) Ownership. Subject to Lessor’s right to require removal or elect
ownership as hereinafter provided, all Alterations and Utility Installations
made by Lessee shall be the property of Lessee, but considered a part of the
Premises. Lessor may, at any time, elect in writing to be the owner of all or
any specified part of the Lessee Owned Alterations and Utility Installations.
Unless otherwise instructed per paragraph 7.4(b) hereof, all Lessee Owned
Alterations and Utility Installations shall, at the expiration or termination of
this Lease, become the properly of Lessor and be surrendered by Lessee with the
Premises.
          (b) Removal. By delivery to Lessee of written notice from Lessor not
earlier than 90 and not later than 30 days prior to the end of the term of this
Lease, Lessor may require that any or all Lessee Owned Alterations or Utility
Installations be removed by the expiration or termination of this Lease. Lessor
may require the removal at any time of all or any part of any Lessee Owned
Alterations or Utility Installations made without the required consent.
          (c) Surrender; Restoration. Lessee shall surrender the Premises and
tender keys to Lessor by the Expiration Date or any earlier termination date,
with all of the improvements, parts and surfaces thereof broom clean and free of
debris, and in good operating order, condition and state of repair, ordinary
wear and tear excepted. Any personal property of Lessee not removed on or before
the expiration or any earlier termination date shall be deemed abandoned by
Lessee and shall be disposed of or retained by Lessor as Lessor may desire.
“Ordinary wear and tear” shall not include any damage or deterioration that
would have been prevented by good maintenance practice. Notwithstanding the
foregoing, if this Lease is for 12 months or less, then Lessee shall surrender
the Premises in the same condition as delivered to Lessee on the Start Date with
NO allowance for ordinary wear and tear. Lessee shall repair any damage
occasioned by the installation, maintenance or removal of Trade Fixtures, Lessee
Owned Alterations and/or Utility Installations, furnishings, and equipment as
well as the removal of any storage tank installed by or for Lessee. Lessee shall
also completely remove from the Premises any and all Hazardous Substances
brought onto the Premises by or for Lessee, or any third party (except Hazardous
Substances which were deposited via underground migration from areas outside of
the Project) even if such removal would require Lessee to perform or pay for
work that exceeds statutory requirements. Trade Fixtures shall remain the
property of Lessee and shall be removed by Lessee. The failure by Lessee to
timely vacate the Premises and tender keys to Lessor by the Expiration Date or
earlier termination date pursuant to this Paragraph 7.4(c) without the express
written consent of Lessor shall constitute a holdover under the provisions of
Paragraph 26 below.
8. Insurance; Indemnity.
     8.1 Payment of Premiums. The cost of the premiums for the insurance
policies required to be carried by Lessor, pursuant to Paragraphs 8.2(b), 8.3(a)
and 8.3(b), shall be Common Area Operating Expense. Premiums for policy periods
commencing prior to, or extending beyond, the term of this Lease shall be
prorated to coincide with the corresponding Start Date or Expiration Date.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

11



--------------------------------------------------------------------------------



 



     8.2 Liability Insurance.
          (a) Carried by Lessee. Lessee shall obtain and keep in force a
Commercial General Liability policy of insurance protecting Lessee and Lessor as
an additional insured against claims for bodily injury, personal injury and
property damage based upon or arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be on an occurrence basis providing single limit coverage in an amount not
less than $1,000,000 per occurrence with an annual aggregate of not less than
$2,000,000, an “Additional Insured-Managers or Lessors of Premises Endorsement”
and contain the “Amendment of the Pollution Exclusion Endorsement” for damage
caused by heal, smoke or fumes from a hostile fire. The policy shall not contain
any intra-insured exclusions as between insured persons or organizations, but
shall include coverage for liability assumed under this Lease as an “Insured
contract” for the performance of Lessee’s indemnity obligations under this
Lease. The limits of said insurance shall not, however, limit the liability of
Lessee nor relieve Lessee of any obligation hereunder. All insurance carried by
Lessee shall be primary to and not contributory with any similar insurance
carried by Lessor, whose insurance shall be considered excess insurance only.
          (b) Carried by Lessor. Lessor shall maintain liability insurance
described in Paragraph 8.2(a), in addition to, and not in lieu of, the insurance
required to be maintained by Lessee. Lessee shall not be named as an additional
insured therein.
     8.3 Property Insurance — Building. Improvements and Rental Value.
          (a) Building and Improvements. Lessor shall obtain and keep in force a
policy or policies of insurance in the name of Lessor, with loss payable to
Lessor, any ground-lessor, and to any Lender insuring loss or damage to the
Premises. The amount of such insurance shall be equal to the full replacement
cost of the Premises, as the same shall exist from time to time, or the amount
required by any Lender, but in no event more than the commercially reasonable
and available insurable value thereof. Lessee-Owned Alterations and Utility
Installations, Trade Fixtures, and Lessee’s personal property shall be insured
by Lessee under Paragraph 8.4. If the coverage is available and commercially
appropriate, such policy or policies shall insure against all risks of direct
physical loss or damage (except the perils of flood and/or earthquake unless
required by a Lender), including coverage for debris removal and the enforcement
of any Applicable Requirements requiring the upgrading, demolition,
reconstruction or replacement of any portion of the Premises as the result of a
covered loss. Said policy or policies shall also contain an agreed valuation
provision in lieu of any co-insurance clause, waiver of subrogation, and
inflation guard protection causing an increase in the annual property insurance
coverage amount by a factor of not less than the adjusted U.S. Department of
Labor Consumer Price Index for All Urban Consumers for the city nearest to where
the Premises are located.
          (b) Rental Value. Lessor shall also obtain and keep in force a policy
or policies in the name of Lessor, with loss payable to Lessor and any Lender,
insuring the loss of the full Rent for one year with an extended period of
indemnity for an additional 180 days (“Rental Value Insurance”). Said insurance
shall contain an agreed valuation provision in lieu of any co-insurance clause,
and the amount of coverage shall be adjusted annually to reflect the projected
Rent otherwise payable by Lessee, for the next 12 month period.
          (c) Adjacent Premises. Lessee shall pay for any increase in the
premiums for the property insurance of the Building and for the Common Areas or
other buildings in the Project if said increase is caused by Lessee’s acts,
omissions, use or occupancy of the Premises.
          (d) Lessee’s Improvements. Since Lessor is the Insuring Party, Lessor
shall not be required to insure Lessee Owned Alterations and Utility
Installations unless the item in question has become the property of Lessor
under the terms of this Lease.
     8.4 Lessee’s Property; Business Interruption Insurance.
          (a) Property Damage. Lessee shall obtain and maintain insurance
coverage on all of Lessee’s personal property, Trade Fixtures, and Lessee Owned
Alterations and Utility Installations. Such insurance shall be full replacement
cost coverage with a deductible of not to exceed $1,000 per occurrence. The
proceeds from any such insurance shall be used by Lessee for the replacement of
personal property, Trade Fixtures and Lessee Owned Alterations and Utility
Installations. Lessee shall provide Lessor with written evidence that such
insurance is in force.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

12



--------------------------------------------------------------------------------



 



          (b) Business Interruption. Lessee shall obtain and maintain loss of
Income and extra expense Insurance in amounts as will reimburse Lessee for
direct or Indirect loss of earnings attributable to all perils commonly insured
against by prudent lessees in the business of Lessee or attributable to
prevention of access to the Premises as a result of such perils.
          (c) No Representation of Adequate Coverage. Lessor makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Lessee’s property, business operations or
obligations under this Lease.
     8.5 Insurance Policies. Insurance required herein shall be by companies
duly licensed or admitted to transact business in the state where the Premises
are located, and maintaining during the policy term a “General Policyholders
Rating” of at least B+, V, as set forth in the most current issue of “Best’s
Insurance Guide”, or such other rating as may be required by a Lender. Lessee
shall not do or permit to be done anything which invalidates the required
insurance policies. Lessee shall, prior to the Start Date, deliver to Lessor
certified copies of policies of such insurance or certificates evidencing the
existence and amounts of the required insurance. No such policy shall be
cancelable or subject to modification except after 30 days’ prior written notice
to Lessor. Lessee shall, at least 30 days prior to the expiration of such
policies, furnish Lessor with evidence of renewals or “insurance binders”
evidencing renewal thereof, or Lessor may order such Insurance and charge the
cost thereof to Lessee, which amount shall be payable by Lessee to Lessor upon
demand. Such policies shall be for a term of at least one year, or the length of
the remaining term of this Lease, whichever is less. If either Party shall fall
to procure and maintain the insurance required to be carried by it, the other
Party may, but shall not be required to, procure and maintain the same.
     8.6 Waiver of Subrogation. Without affecting any other rights or remedies,
Lessee and Lessor each hereby release and relieve the other, and waive their
entire right to recover damages against the other, for loss of or damage to its
property arising out of or incident to the perils required to be insured against
herein. The effect of such releases and waivers is not limited by the amount of
insurance carried or required, or by any deductibles applicable hereto. The
Parties agree to have their respective property damage insurance carriers waive
any right to subrogation that such companies may have against Lessor or Lessee,
as the case may be, so long as the insurance is not invalidated thereby.
     8.7 Indemnity. Except for Lessor’s gross negligence or willful misconduct,
Lessee shall Indemnify, protect, defend and hold harmless the Premises, Lessor
and its agents, Lessor’s master or ground lessor, partners and Lenders, from and
against any and all claims, loss of rents and/or damages, liens, judgments,
penalties, attorneys’ and consultants’ fees, expenses and/or liabilities arising
out of, involving, or in connection with, the use and/or occupancy of the
Premises by Lessee. If any action or proceeding is brought against Lessor by
reason of any of the foregoing matters, Lessee shall upon notice defend the same
at Lessee’s expense by counsel reasonably satisfactory to Lessor and Lessor
shall cooperate with Lessee in such defense. Lessor need not have first paid any
such claim in order to be defended or indemnified.
     8.8 Exemption of Lessor from Liability. Lessor shall not be liable for
injury or damage to the person or goods, wares, merchandise or other property of
Lessee, Lessee’s employees, contractors, invitees, customers, or any other
person in or about the Premises, whether such damage or injury is caused by or
results from fire, steam, electricity, gas, water or rain, or from the breakage,
leakage, obstruction or other defects of pipes, fire sprinklers, wires,
appliances, plumbing, HVAC or lighting fixtures, or from any other cause,
whether the said injury or damage results from conditions arising upon the
Premises or upon other portions of the Building, or from other sources or
places. Lessor shall not be liable for any damages arising from any act or
neglect of any other tenant of Lessor nor from the failure of Lessor to enforce
the provisions of any other lease in the Project. Notwithstanding Lessor’s
negligence or breach of this Lease, Lessor shall under no circumstances be
liable for injury to Lessee’s business or for any loss of Income or profit
therefrom.
9. Damage or Destruction.
     9.1 Definitions.
          (a) “Premises Partial Damage” shall mean damage or destruction to the
improvements on the Premises, other than Lessee Owned Alterations and Utility
Installations, which can reasonably be repaired in 3 months or less from the
date of the damage or destruction, and the cost thereof does not exceed a sum
equal to 6 months Base

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

13



--------------------------------------------------------------------------------



 



Rent. Lessor shall notify Lessee in writing within 30 days from the date of the
damage or destruction as to whether or not the damage is Partial or Total.
          (b) “Premises Total Destruction” shall mean damage or destruction to
the improvements on the Premises, other than Lessee Owned Alterations and
Utility Installations and Trade Fixtures, which cannot reasonably be repaired in
3 months or less from the date of the damage or destruction and/or the cost
thereof exceeds a sum equal to six months Base Rent. Lessor shall notify Lessee
in writing within 30 days from the date of the damage or destruction as to
whether or not the damage is Partial or Total.
          (c) “Insured Loss” shall mean damage or destruction to improvements on
the Premises, other than Lessee Owned Alterations and Utility Installations and
Trade Fixtures, which was caused by an event required to be covered by the
insurance described in Paragraph 8.3(a), irrespective of any deductible amounts
or coverage limits involved.
          (d) “Replacement Cost” shall mean the cost to repair or rebuild the
improvements owned by Lessor at the time of the occurrence to their condition
existing immediately prior thereto, including demolition, debris removal and
upgrading required by the operation of Applicable Requirements, and without
deduction for depreciation.
          (e) “Hazardous Substance Condition” shall mean the occurrence or
discovery of a condition involving the presence of, or a contamination by, a
Hazardous Substance as defined in Paragraph 6.2(a), in, on, or under the
Premises.
     9.2 Partial Damage — Insured Loss. If a Premises Partial Damage that is an
Insured Loss occurs, then Lessor shall, at Lessor’s expense, repair such damage
(but not Lessee’s Trade Fixtures or Lessee Owned Alterations and Utility
Installations) as soon as reasonably possible and this Lease shall continue in
full force and effect; provided, however, that Lessee shall, at Lessor’s
election, make the repair of any damage or destruction the total cost to repair
of which is $5,000 or less, and, in such event, Lessor shall make any applicable
insurance proceeds available to Lessee on a reasonable basis for that purpose.
Notwithstanding the foregoing, if the required insurance was not in force or the
insurance proceeds are not sufficient to effect such repair, the Insuring Party
shall promptly contribute the shortage in proceeds as and when required to
complete said repairs. In the event, however, such shortage was due to the fact
that, by reason of the unique nature of the improvements, full replacement cost
insurance coverage was not commercially reasonable and available, Lessor shall
have no obligation to pay for the shortage in insurance proceeds or to fully
restore the unique aspects of the Premises unless Lessee provides Lessor with
the funds to cover same, or adequate assurance thereof, within 10 days following
receipt of written notice of such shortage and request therefor. If Lessor
receives said funds or adequate assurance thereof within said 10 day period, the
party responsible for making the repairs shall complete them as soon as
reasonably possible and this Lease shall remain in full force and effect. If
such funds or assurance are not received, Lessor may nevertheless elect by
written notice to Lessee within 10 days thereafter to; (i) make such restoration
and repair as is commercially reasonable with Lessor paying any shortage in
proceeds, in which case this Lease shall remain in full force and effect, or
(ii) have this Lease terminate 30 days thereafter. Lessee shall not be entitled
to reimbursement of any funds contributed by Lessee to repair any such damage or
destruction. Premises Partial Damage due to flood or earthquake shall be subject
to Paragraph 9.3, notwithstanding that there may be some insurance coverage, but
the net proceeds of any such insurance shall be made available for the repairs
if made by either Party.
     9.3 Partial Damage — Uninsured Loss. If a Premises Partial Damage that is
not an Insured Loss occurs, unless caused by a negligent or willful act of
Lessee (in which event Lessee shall make the repairs at Lessee’s expense),
Lessor may either: (i) repair such damage as soon as reasonably possible at
Lessor’s expense, in which event this Lease shall continue in full force and
effect, or (ii) terminate this Lease by giving written notice to Lessee within
30 days after receipt by Lessor of knowledge of the occurrence of such damage.
Such termination shall be effective 60 days following the date of such notice.
In the event Lessor elects to terminate this Lease, Lessee shall have the right
within 10 days after the receipt of the termination notice to give written
notice to Lessor of Lessee’s commitment to pay for the repair of such damage
without reimbursement from Lessor. Lessee shall provide Lessor with said funds
or satisfactory assurance thereof within 30 days after making such commitment.
In such event this Lease shall continue in full force and effect, and Lessor
shall proceed to make such repairs as soon as reasonably possible after the
required funds are available. If Lessee does not make the required commitment,
this Lease shall terminate as of the date specified in the termination notice.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

14



--------------------------------------------------------------------------------



 



     9.4 Total Destruction. Notwithstanding any other provisions hereof, if a
Premises Total Destruction occurs, this Lease shall terminate 60 days following
such Destruction. If the damage or destruction was caused by the gross
negligence or willful misconduct of Lessee, Lessor shall have the right to
recover Lessor’s damages from Lessee, except as provided in Paragraph 8.6.
     9.5 Damage Near End of Term. If at any time during the last 6 months of
this Lease there is damage for which the cost to repair exceeds one month’s Base
Rent, whether or not an Insured Loss, Lessor may terminate this Lease effective
60 days following the date of occurrence of such damage by giving a written
termination notice to Lessee within 30 days after the date of occurrence of such
damage. Notwithstanding the foregoing, if Lessee at that time has an exercisable
option to extend this Lease or to purchase the Premises, then Lessee may
preserve this Lease by, (a) exercising such option and (b) providing Lessor with
any shortage in insurance proceeds (or adequate assurance thereof) needed to
make the repairs on or before the earlier of (i) the date which is 10 days after
Lessee’s receipt of Lessor’s written notice purporting to terminate this Lease,
or (ii) the day prior to the date upon which such option expires. If Lessee duly
exercises such option during such period and provides Lessor with funds (or
adequate assurance thereof) to cover any shortage in Insurance proceeds, Lessor
shall, at Lessor’s commercially reasonable expense, repair such damage as soon
as reasonably possible and this Lease shall continue in full force and effect.
If Lessee falls to exercise such option and provide such funds or assurance
during such period, then this Lease shall terminate on the date specified in the
termination notice and Lessee’s option shall be extinguished.
     9.6 Abatement of Rent; Lessee’s Remedies.
          (a) Abatement. In the event of Premises Partial Damage or Premises
Total Destruction or a Hazardous Substance Condition for which Lessee is not
responsible under this Lease, the Rent payable by Lessee for the period required
for the repair, remediation or restoration of such damage shall be abated in
proportion to the degree to which Lessee’s use of the Premises is impaired, but
not to exceed the proceeds received from the Rental Value insurance. All other
obligations of Lessee hereunder shall be performed by Lessee, and Lessor shall
have no liability for any such damage, destruction, remediation, repair or other
restoration except as provided herein.
          (b) Remedies. If Lessor shall be obligated to repair or restore the
Premises and does not commence, in a substantial and meaningful way, such repair
or restoration within 90 days after such obligation shall accrue, Lessee may, at
any time prior to the commencement of such repair or restoration, give written
notice to Lessor and to any Lenders of which Lessee has actual notice, of
Lessee’s election to terminate this Lease on a date not less than 60 days
following the giving of such notice. If Lessee gives such notice and such repair
or restoration is not commenced within 30 days thereafter, this Lease shall
terminate as of the date specified in said notice. If the repair or restoration
is commenced within such 30 days, this Lease shall continue in full force and
effect. “Commence” shall mean either the unconditional authorization of the
preparation of the required plans, or the beginning of the actual work on the
Premises, whichever first occurs.
     9.7 Termination; Advance Payments. Upon termination of this Lease pursuant
to Paragraph 6.2(g) or Paragraph 9, an equitable adjustment shall be made
concerning advance Base Rent and any other advance payments made by Lessee to
Lessor. Lessor shall, in addition, return to Lessee so much of Lessee’s Security
Deposit as has not been, or is not then required to be, used by Lessor.
     9.8 Waive Statutes. Lessor and Lessee agree that the terms of this Lease
shall govern the effect of any damage to or destruction of the Premises with
respect to the termination of this Lease and hereby waive the provisions of any
present or future statute to the extent inconsistent herewith.
10. Real Property Taxes.
     10.1 Definition. As used herein, the term “Real Property Taxes” shall
include any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); Improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Lessor in the Project, Lessor’s right
to other income therefrom, and/or Lessor’s business of leasing, by any authority
having the direct or indirect power to tax and where the funds are generated
with reference to the Project address and where the proceeds so generated are to
be applied by the city, county or other local taxing authority of a Jurisdiction
within which the Project is located. The term “Real Properly Taxes” shall also
include any tax, fee, levy, assessment or charge, or any

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

15



--------------------------------------------------------------------------------



 



increase therein, imposed by reason of events occurring during the term of this
Lease, including but not limited to, a change in the ownership of the Project or
any portion thereof or a change in the improvements thereon. In calculating Real
Property Taxes for any calendar year, the Real Property Taxes for any real
estate tax year shall be included in the calculation of Real Property Taxes for
such calendar year based upon the number of days which such calendar year and
tax year have in common.
     10.2. Payment of Taxes. Lessor shall pay the Real Property Taxes applicable
to the Project, and except as otherwise provided in Paragraph 10.3, any such
amounts shall be included in the calculation of Common Area Operating Expenses
in accordance with the provisions of Paragraph 4.2.
     10.3 Additional Improvements. Common Area Operating Expenses shall not
include Real Property Taxes specified in the tax assessor’s records and work
sheets as being caused by additional improvements placed upon the Project by
other lessees or by Lessor for the exclusive enjoyment of such other lessees.
Notwithstanding Paragraph 10.2 hereof, Lessee shall, however, pay to Lessor at
the time Common Area Operating Expenses are payable under Paragraph 4.2, the
entirety of any increase in Real Property Taxes If assessed solely by reason of
Alterations, Trade Fixtures or Utility Installations placed upon the Premises by
Lessee or at Lessee’s request.
     10.4 Joint Assessment. If the Building is not separately assessed, Real
Property Taxes allocated to the Building shall be an equitable proportion of the
Real Property Taxes for all of the land and improvements included within the tax
parcel assessed, such proportion to be determined by Lessor from the respective
valuations assigned in the assessor’s work sheets or such other information as
may be reasonably available. Lessor’s reasonable determination thereof, in good
faith, shall be conclusive.
     10.5 Personal Property Taxes. Lessee shall pay prior to delinquency all
taxes assessed against and levied upon Lessee Owned Alterations and Utility
installations, Trade Fixtures, furnishings, equipment and all personal property
of Lessee contained in the Premises. When possible, Lessee shall cause its
Lessee Owned Alterations and Utility Installations, Trade Fixtures, furnishings,
equipment and all other personal property to be assessed and billed separately
from the real property of Lessor. If any of Lessee’s said property shall be
assessed with Lessor’s real property, Lessee shall pay Lessor the taxes
attributable to Lessee’s property within 10 days after receipt of a written
statement setting forth the taxes applicable to Lessee’s property.
11. Utilities. Lessee shall pay for all water, gas, heal, light, power,
telephone, trash disposal and other utilities and services supplied to the
Premises, together with any taxes thereon. Notwithstanding the provisions of
Paragraph 4.2, if at any time in Lessor’s sole judgment, Lessor determines that
Lessee is using a disproportionate amount of water, electricity or other
commonly metered utilities, or that Lessee is generating such a large volume of
trash as to require an increase in the size of the dumpster and/or an increase
in the number of times per month that the dumpster is emptied, then Lessor may
increase Lessee’s Base Rent by an amount equal to such increased costs.
12. Assignment and Subletting.
     12.1 Lessor’s Consent Required.
          (a) Lessee shall not voluntarily or by operation of law assign,
transfer, mortgage or encumber (collectively, “assign or assignment”) or sublet
all or any part of Lessee’s interest in this Lease or in the Premises without
Lessor’s prior written consent.
          (b) A change in the control of Lessee shall constitute an assignment
requiring consent. The transfer, on a cumulative basis, of 25% or more of the
voting control of Lessee shall constitute a change in control for this purpose.
          (c) The involvement of Lessee or its assets in any transaction, or
series of transactions (by way of merger, sale, acquisition, financing,
transfer, leveraged buy-out or otherwise), whether or not a formal assignment or
hypothecation of this Lease or Lessee’s assets occurs, which results or will
result in a reduction of the Net Worth of Lessee, by an amount greater than 25%
of such Net Worth as it was represented at the time of the execution of this
Lease or at the time of the most recent assignment to which Lessor has
consented, or as it exists immediately prior to said transaction or transactions
constituting such reduction, whichever was or Is greater, shall be considered an

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

16



--------------------------------------------------------------------------------



 



assignment of this Lease to which Lessor may withhold its consent. “Net Worth of
Lessee” shall mean the net worth of Lessee (excluding any guarantors)
established under generally accepted accounting principles.
          (d) An assignment or subletting without consent shall, at Lessor’s
option, be a Default curable after notice per Paragraph 13.1(c), or a
non-curable Breach without the necessity of any notice and grace period. If
Lessor elects to treat such unapproved assignment or subletting as a non-curable
Breach, Lessor may either; (i) terminate this Lease, or (ii) upon 30 days
written notice, increase the monthly Base Rent to 110% of the Base Rent then in
effect. Further, in the event of such Breach and rental adjustment, (i) the
purchase price of any option to purchase the Premises held by Lessee shall be
subject to similar adjustment to 110% of the price previously in effect, and
(ii) all fixed and non-fixed rental adjustments scheduled during the remainder
of the Lease term shall be increased to 110% of the scheduled adjusted rent.
          (e) Lessee’s remedy for any breach of this Paragraph 12.1 by Lessor
shall be limited to compensatory damages and/or injunctive relief.
     12.2 Terms and Conditions Applicable to Assignment and Subletting.
          (a) Regardless of Lessor’s consent, no assignment or subletting shall:
(i) be effective without the express written assumption by such assignee or
sublessee of the obligations of Lessee under this Lease, (ii) release Lessee of
any obligations hereunder, or (iii) alter the primary liability of Lessee for
the payment of Rent or for the performance of any other obligations to be
performed by Lessee.
          (b) Lessor may accept any Rent or performance of Lessee’s obligations
from any person other than Lessee pending approval or disapproval of an
assignment. Neither a delay in the approval or disapproval of such assignment
nor the acceptance of any Rent or performance shall constitute a waiver or
estoppel of Lessor’s right to exercise its remedies for Lessee’s Default or
Breach.
          (c) Lessor’s consent to any assignment or subletting shall not
constitute a consent to any subsequent assignment or subletting.
          (d) In the event of any Default or Breach by Lessee, Lessor may
proceed directly against Lessee, any Guarantors or anyone else responsible for
the performance of Lessee’s obligations under this Lease, including any assignee
or sublessee, without first exhausting Lessor’s remedies against any other
person or entity responsible therefor to Lessor, or any security held by Lessor.
          (e) Each request for consent to an assignment or subletting shall be
in writing, accompanied by information relevant to Lessor’s determination as to
the financial and operational responsibility and appropriateness of the proposed
assignee or sublessee, including but not limited to the intended use and/or
required modification of the Premises, if any, together with a fee of $1,000 or
10% of the current monthly Base Rent applicable to the portion of the Premises
which is the subject of the proposed assignment or sublease whichever is
greater, as consideration for Lessor’s considering and processing said request.
Lessee agrees to provide Lessor with such other or additional Information and/or
documentation as may be reasonably requested.
          (f) Any assignee of, or sublessee under, this Lease shall, by reason
of accepting such assignment or entering into such sublease, be deemed to have
assumed and agreed to conform and comply with each and every term, covenant,
condition and obligation herein to be observed or performed by Lessee during the
term of said assignment or sublease, other than such obligations as are contrary
to or inconsistent with provisions of an assignment or sublease to which Lessor
has specifically consented in writing.
          (g) Lessor’s consent to any assignment or subletting shall not
transfer to the assignee or sublessee any Option granted to the original Lessee
by this Lease unless such transfer is specifically consented to by Lessor in
writing. (See Paragraph 39.2)
     12.3 Additional Terms and Conditions Applicable to Subletting. The
following terms and conditions shall apply to any subletting by Lessee of all or
any part of the Premises and shall be deemed included in all subleases under
this Lease whether or not expressly incorporated therein:

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

17



--------------------------------------------------------------------------------



 



          (a) Lessee hereby assigns and transfers to Lessor all of Lessee’s
interest in all Rent payable on any sublease, and Lessor may collect such Rent
and apply same toward Lessee’s obligations under this Lease; provided, however,
that until a Breach shall occur in the performance of Lessee’s obligations,
Lessee may collect said Rent. Lessor shall not, by reason of the foregoing or
any assignment of such sublease, nor by reason of the collection of Rent, be
deemed liable to the sublessee for any failure of Lessee to perform and comply
with any of Lessee’s obligations to such sublessee. Lessee hereby irrevocably
authorizes and directs any such sublessee, upon receipt of a written notice from
Lessor stating that a Breach exists in the performance of Lessee’s obligations
under this Lease, to pay to Lessor all Rent due and to become due under the
sublease. Sublessee shall rely upon any such notice from Lessor and shall pay
all Rents to Lessor without any obligation or right to inquire as to whether
such Breach exists, notwithstanding any claim from Lessee to the contrary.
          (b) In the event of a Breach by Lessee, Lessor may, at its option,
require sublessee to attorn to Lessor, in which event Lessor shall undertake the
obligations of the sublessor under such sublease from the time of the exercise
of said option to the expiration of such sublease; provided, however, Lessor
shall not be liable for any prepaid rents or security deposit paid by such
sublessee to such sublessor or for any prior Defaults or Breaches of such
sublessor.
          (c) Any matter requiring the consent of the sublessor under a sublease
shall also require the consent of Lessor.
          (d) No sublessee shall further assign or sublet all or any part of the
Premises without Lessor’s prior written consent.
          (e) Lessor shall deliver a copy of any notice of Default or Breach by
Lessee to the sublessee, who shall have the right to cure the Default of Lessee
within the grace period, if any, specified in such notice. The sublessee shall
have a right of reimbursement and offset from and against Lessee for any such
Defaults cured by the sublessee.
13. Default; Breach; Remedies.
     13.1 Default; Breach. A “Default” is defined as a failure by the Lessee to
comply with or perform any of the terms, covenants, conditions or Rules and
Regulations under this Lease. A “Breach” is defined as the occurrence of one or
more of the following Defaults, and the failure of Lessee to cure such Default
within any applicable grace period:
          (a) The abandonment of the Premises; or the vacating of the Premises
without providing a commercially reasonable level of security accompanied by the
non-payment of Rent, or where the coverage of the property insurance described
in Paragraph 8.3 is jeopardized as a result thereof, or without providing
reasonable assurances to minimize potential vandalism.
          (b) The failure of Lessee to make any payment of Rent or any Security
Deposit required to be made by Lessee hereunder, whether to Lessor or to a third
party, when due, to provide reasonable evidence of insurance or surety bond, or
to fulfill any obligation under this Lease which endangers or threatens life or
property, where such failure continues for a period of 3 business days following
written notice to Lessee.
          (c) The failure by Lessee to provide (i) reasonable written evidence
of compliance with Applicable Requirements, (ii) the service contracts,
(iii) the rescission of an unauthorized assignment or subletting, (iv) an
Estoppel Certificate, (v) a requested subordination, (vi) evidence concerning
any guaranty and/or Guarantor, (vii) any document requested under Paragraph 41
(easements), or (viii) any other documentation or information which Lessor may
reasonably require of Lessee under the terms of this Lease, where any such
failure continues for a period of 10 days following written notice to Lessee.
          (d) A Default by Lessee as to the terms, covenants, conditions or
provisions of this Lease, or of the rules adopted under Paragraph 2.9 hereof,
other than those described in subparagraphs 13.1(a), (b) or (c), above, where
such Default continues for a period of 30 days after written notice; provided,
however, that if the nature of Lessee’s Default is such that more than 30 days
are reasonably required for its cure, then it shall not be deemed to be a Breach
if Lessee commences such cure within said 30 day period and thereafter
diligently prosecutes such cure to completion.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

18



--------------------------------------------------------------------------------



 



          (e) The occurrence of any of the following events: (i) the making of
any general arrangement or assignment for the benefit of creditors;
(ii) becoming a “debtor” as defined in 11 U.S.C.§ 101 or any successor statute
thereto (unless, in the case of a petition filed against Lessee, the same is
dismissed within 60 days); (iii) the appointment of a trustee or receiver to
take possession of substantially all of Lessee’s assets located at the Premises
or of Lessee’s interest in this Lease, where possession is not restored to
Lessee within 30 days; or (iv) the attachment, execution or other judicial
seizure of substantially all of Lessee’s assets located at the Premises or of
Lessee’s interest in this Lease, where such seizure is not discharged within
30 days; provided, however, in the event that any provision of this Subparagraph
(e) is contrary to any applicable law, such provision shall be of no force or
effect, and not effect the validity of the remaining provisions.
          (f) The discovery that any financial statement of Lessee or of any
Guarantor given to Lessor was materially false.
          (g) If the performance of Lessee’s obligations under this Lease is
guaranteed: (i) the death of a Guarantor, (ii) the termination of a Guarantor’s
liability with respect to this Lease other than in accordance with the terms of
such guaranty, (iii) a Guarantor’s becoming insolvent or the subject of a
bankruptcy filing, (iv) a Guarantor’s refusal to honor the guaranty, or (v) a
Guarantor’s breach of its guaranty obligation on an anticipatory basis, and
Lessee’s failure, within 60 days following written notice of any such event, to
provide written alternative assurance or security, which, when coupled with the
then existing resources of Lessee, equals or exceeds the combined financial
resources of Lessee and the Guarantors that existed at the time of execution of
this Lease.
          13.2 Remedies. If Lessee fails to perform any affirmative duties or
obligations, within 10 days after written notice (or in case of an emergency,
without notice), Lessor may, at its option, perform such duly or obligation on
Lessee’s behalf, Including but not limited to the obtaining of reasonably
required bonds, Insurance policies, or governmental licenses, permits or
approvals. The costs and expenses of any such performance by Lessor shall be due
and payable by Lessee upon receipt of invoice therefor. If any check given to
Lessor by Lessee shall not be honored by the bank upon which it is drawn,
Lessor, at its own option, may require all future payments to be made by Lessee
to be by cashier’s check. In the event of a Breach, Lessor may, with or without
further notice or demand, and without limiting Lessor in the exercise of any
right or remedy which Lessor may have by reason of such Breach:
          (a) Terminate Lessee’s right to possession of the Premises by any
lawful means, in which case this Lease shall terminate and Lessee shall
immediately surrender possession to Lessor. In such event Lessor shall be
entitled to recover from Lessee: (i) the unpaid Rent which had been earned at
the time of termination; (ii) the worth at the time of award of the amount by
which the unpaid rent which would have been earned after termination until the
time of award exceeds the amount of such rental loss that the Lessee proves
could have been reasonably avoided; (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the term after the time of
award exceeds the amount of such rental loss that the Lessee proves could be
reasonably avoided; and (iv) any other amount necessary to compensate Lessor for
all the detriment proximately caused by the Lessee’s failure to perform its
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, Including but not limited to the cost of recovering
possession of the Premises, expenses of reletting, including necessary
renovation and alteration of the Premises, reasonable attorneys’ fees, and that
portion of any leasing commission paid by Lessor in connection with this Lease
applicable to the unexpired term of this Lease. The worth at the time of award
of the amount referred to in provision (iii) of the immediately preceding
sentence shall be computed by discounting such amount at the discount rate of
the Federal Reserve Bank of the District within which the Premises are located
at the time of award plus one percent, Efforts by Lessor to mitigate damages
caused by Lessee’s Breach of this Lease shall not waive Lessor’s right to
recover damages under this Paragraph 12. If termination of this Lease is
obtained through the provisional remedy of unlawful detainer, Lessor shall have
the right to recover in such proceeding any unpaid Rent and damages as are
recoverable therein, or Lessor may reserve the right to recover all or any part
thereof in a separate suit. If a notice and grace period required under
Paragraph 13.1 was not previously given, a notice to pay rent or quit, or to
perform or quit given to Lessee under the unlawful detainer statute shall also
constitute the notice required by Paragraph 13.1. In such case, the applicable
grace period required by Paragraph 13.1 and the unlawful detainer statute shall
run concurrently, and the failure of Lessee to cure the Default within the
greater of the two such grace periods shall constitute both an unlawful detainer
and a Breach of this Lease entitling Lessor to the remedies provided for in this
Lease and/or by said statute.
          (b) Continue the Lease and Lessee’s right to possession and recover
the Rent as it becomes due, in which event Lessee may sublet or assign, subject
only to reasonable limitations. Acts of maintenance, efforts to relet,

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

19



--------------------------------------------------------------------------------



 



and/or the appointment of a receiver to protect the Lessor’s interest, shall not
constitute a termination of the Lessee’s right to possession.
          (c) Pursue any other remedy now or hereafter available under the laws
or judicial decisions of the state wherein the Premises are located. The
expiration or termination of this Lease and/or the termination of Lessee’s right
to possession shall not relieve Lessee from liability under any indemnity
provisions of this Lease as to matters occurring or accruing during the term
hereof or by reason of Lessee’s occupancy of the Premises.
     13.3 Inducement Recapture. Any agreement for free or abated rent or other
charges, or for the giving or paying by Lessor to or for Lessee of any cash or
other bonus, inducement or consideration for Lessee’s entering into this Lease,
all of which concessions are hereinafter referred to as “Inducement Provisions”,
shall be deemed conditioned upon Lessee’s full and faithful performance of all
of the terms, covenants and conditions of this Lease. Upon Breach of this Lease
by Lessee, any such Inducement Provision shall automatically be deemed deleted
from this Lease and of no further force or effect, and any Rent, other charge,
bonus, inducement or consideration theretofore abated, given or paid by Lessor
under such an inducement Provision shall be immediately due and payable by
Lessee to Lessor, notwithstanding any subsequent cure of said Breach by Lessee.
The acceptance by Lessor of rent or the cure of the Breach which initiated the
operation of this Paragraph shall not be deemed a waiver by Lessor of the
provisions of this paragraph unless specifically so stated in writing by Lessor
at the time of such acceptance.
     13.4 Late Charges. Lessee hereby acknowledges that late payment by Lessee
of Rent will cause Lessor to incur costs not contemplated by this Lease, the
exact amount of which will be extremely difficult to ascertain. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Lessor by any Lender. Accordingly, if any Rent
shall not be received by Lessor within 5 days after such amount shall be due,
then, without any requirement for notice to Lessee, Lessee shall pay to Lessor a
one-time late charge equal to 10% of each such overdue amount or $100, whichever
is greater. The parties hereby agree that such late charge represents a fair and
reasonable estimate of the costs Lessor will incur by reason of such late
payment. Acceptance of such late charge by Lessor shall in no event constitute a
waiver of Lessee’s Default or Breach with respect to such overdue amount, nor
prevent the exercise of any of the other rights and remedies granted hereunder.
In the event that a late charge is payable hereunder, whether or not collected,
for 3 consecutive installments of Base Rent, then notwithstanding any other
provision of this Lease to the contrary, Base Rent shall, at Lessor’s option,
become due and payable quarterly in advance.
     13.5 Interest. Any monetary payment due Lessor hereunder, other than late
charges, not received by Lessor, when due as to scheduled payments (such as Base
Rent) or within 30 days following the date on which it was due for non-scheduled
payment, shall bear interest from the date when due, as to scheduled payments,
or the 31st day after it was due as to non-scheduled payments. The interest
(“Interest”) charged shall be equal to the prime rate reported in the Wall
Street Journal as published closest prior to the date when due plus 4%, but
shall not exceed the maximum rate allowed by law. Interest is payable in
addition to the potential late charge provided for in Paragraph 13.4.
     13.6 Breach by Lessor.
          (a) Notice of Breach. Lessor shall not be deemed in breach of this
Lease unless Lessor fails within a reasonable time to perform an obligation
required to be performed by Lessor. For purposes of this Paragraph, a reasonable
time shall in no event be less than 30 days after receipt by Lessor, and any
Lender whose name and address shall have been furnished Lessee in writing for
such purpose, of written notice specifying wherein such obligation of Lessor has
not been performed; provided, however, that if the nature of Lessor’s obligation
is such that more than 30 days are reasonably required for its performance, then
Lessor shall not be in breach if performance is commenced within such 30 day
period and thereafter diligently pursued to completion.
          (b) Performance by Lessee on Behalf of Lessor. In the event that
neither Lessor nor Lender cures said breach within 30 days after receipt of said
notice, or if having commenced said cure they do not diligently pursue it to
completion, then Lessee may elect to cure said breach at Lessee’s expense and
offset from Rent an amount equal to the greater of one month’s Base Rent or the
Security Deposit, and to pay an excess of such expense under protest, reserving
Lessee’s right to reimbursement from Lessor. Lessee shall document the cost of
said cure and supply said documentation to Lessor.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

20



--------------------------------------------------------------------------------



 



14. Condemnation. If the Premises or any portion thereof are taken under the
power of eminent domain or sold under the threat of the exercise of said power
(collectively “Condemnation”), this Lease shall terminate as to the part taken
as of the date the condemning authority takes title or possession, whichever
first occurs. If more than 10% of the floor area of the Unit, or more than 25%
of Lessee’s Reserved Parking Spaces, is taken by Condemnation, Lessee may, at
Lessee’s option, to be exercised in writing within 10 days after Lessor shall
have given Lessee written notice of such taking (or in the absence of such
notice, within 10 days after the condemning authority shall have taken
possession) terminate this Lease as of the date the condemning authority takes
such possession. If Lessee does not terminate this Lease in accordance with the
foregoing, this Lease shall remain in full force and effect as to the portion of
the Premises remaining, except that the Base Rent shall be reduced in proportion
to the reduction in utility of the Premises caused by such Condemnation.
Condemnation awards and/or payments shall be the property of Lessor, whether
such award shall be made as compensation for diminution in value of the
leasehold, the value of the part taken, or for severance damages; provided,
however, that Lessee shall be entitled to any compensation for Lessee’s
relocation expenses, loss of business goodwill and/or Trade Fixtures, without
regard to whether or not this Lease is terminated pursuant to the provisions of
this Paragraph. All Alterations and Utility installations made to the Premises
by Lessee, for purposes of Condemnation only, shall be considered the properly
of the Lessee and Lessee shall be entitled to any and all compensation which is
payable therefor. In the event that this Lease is not terminated by reason of
the Condemnation, Lessor shall repair any damage to the Premises caused by such
Condemnation.
15. Brokerage Fees.
     15.1 Additional Commission. In addition to the payments owed pursuant to
Paragraph 1.10(b) above, Lessor shall pay Brokers (as set forth in 1.10(a))
Additional Commission only in accordance with Lessor’s commission schedule in
effect at the time of the execution of this Lease.
     15.2 Assumption of Obligations. Any buyer or transferee of Lessor’s
interest in this Lease shall be deemed to have assumed Lessor’s obligation
hereunder. Brokers shall be third party beneficiaries of the provisions of
Paragraphs 1.9, 15, 22 and 31. If Lessor fails to pay to Brokers any amounts due
as and for brokerage fees pertaining to this Lease when due, then such amounts
shall accrue interest, In addition, if Lessor fails to pay any amounts to
Lessee’s Broker when due, Lessee’s Broker may send written notice to Lessor and
Lessee of such failure and if Lessor fails to pay such amounts within ten
(10) days after said notice, Lessee shall pay said monies to its Broker and
offset such amounts against Rent. In addition, Lessee’s Broker shall be deemed
to be a third party beneficiary of any commission agreement entered into by
and/or between Lessor and Lessor’s Broker for the limited purpose of collecting
any brokerage fee owed.
     15.3 Representations and indemnities of Broker Relationships. Lessee and
Lessor each represent and warrant to the other that it has had no dealings with
any person, firm, broker or finder (other than the Brokers, if any) in
connection with this Lease, and that no one other than said named Brokers is
entitled to any commission or finder’s fee in connection herewith. Lessee and
Lessor do each hereby agree to Indemnify, protect, defend and hold the other
harmless from and against liability for compensation or charges which may be
claimed by any such unnamed broker, finder or other similar party by reason of
any dealings or actions of the indemnifying Party, including any costs,
expenses, attorneys’ fees reasonably incurred with respect thereto.
16. Estoppel Certificates.
          (a) Each Party (as “Responding Party”) shall within 10 days after
written notice from the other Party (the “Requesting Party”) execute,
acknowledge and deliver to the Requesting Party a statement in writing in form
similar to the then most current “Estoppel Certificate” form published by the
American Industrial Real Estate Association, plus such additional information,
confirmation and/or statements as may be reasonably requested by the Requesting
Party.
          (b) If the Responding Party shall fail to execute or deliver the
Estoppel Certificate within such 10 day period, the Requesting Party may execute
an Estoppel Certificate stating that: (i) the Lease is in full force and effect
without modification except as may be represented by the Requesting Party,
(ii) there are no uncured defaults in the Requesting Party’s performance, and
(iii) if Lessor is the Requesting Party, not more than one month’s rent has been
paid in advance. Prospective purchasers and encumbrances may rely upon the
Requesting Party’s Estoppel Certificate, and the Responding Party shall be
estopped from denying the truth of the facts contained in said Certificate.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

21



--------------------------------------------------------------------------------



 



          (c) If Lessor desires to finance, refinance, or sell the Premises, or
any part thereof, Lessee and all Guarantors shall deliver to any potential
lender or purchaser designated by Lessor such financial statements as may be
reasonably required by such lender or purchaser, including but not limited to
Lessee’s financial statements for the past 3 years. All such financial
statements shall be received by Lessor and such lender or purchaser in
confidence and shall be used only for the purposes herein set forth.
17. Definition of Lessor. The term “Lessor” as used herein shall mean the owner
or owners at the time in question of the fee title to the Premises, or, if this
is a sublease, of the Lessee’s Interest in the prior lease. in the event of a
transfer of Lessor’s title or interest in the Premises or this Lease, Lessor
shall deliver to the transferee or assignee (in cash or by credit) any unused
Security Deposit held by Lessor, Except as provided in Paragraph 15, upon such
transfer or assignment and delivery of the Security Deposit, as aforesaid, the
prior Lessor shall be relieved of all liability with respect to the obligations
and/or covenants under this Lease thereafter to be performed by the Lessor.
Subject to the foregoing, the obligations and/or covenants in this Lease to be
performed by the Lessor shall be binding only upon the Lessor as hereinabove
defined. Notwithstanding the above, and subject to the provisions of
Paragraph 20 below, the original Lessor under this Lease, and all subsequent
holders of the Lessor’s interest in this Lease shall remain liable and
responsible with regard to the potential duties and liabilities of Lessor
pertaining to Hazardous Substances as outlined in Paragraph 6.2 above.
18. Severability. The invalidity of any provision of this Lease, as determined
by a court of competent Jurisdiction, shall in no way affect the validity of any
other provision hereof.
19. Days. Unless otherwise specifically Indicated to the contrary, the word
“days” as used in this Lease shall mean and refer to calendar days.
20. Limitation on Liability. Subject to the provisions of Paragraph 17 above,
the obligations of Lessor under this Lease shall not constitute personal
obligations of Lessor, the individual partners of Lessor or its or their
individual partners, directors, officers or shareholders, and Lessee shall look
to the Premises, and to no other assets of Lessor, for the satisfaction of any
liability of Lessor with respect to this Lease, and shall not seek recourse
against the individual partners of Lessor, or its or their individual partners,
directors, officers or shareholders, or any of their personal assets for such
satisfaction.
21. Time of Essence. Time is of the essence with respect to the performance of
all obligations to be performed or observed by the Parties under this Lease.
22. No Prior or Other Agreements; Broker Disclaimer. This Lease contains all
agreements between the Parties with respect to any matter mentioned herein, and
no other prior or contemporaneous agreement or understanding shall be effective.
Lessor and Lessee each represents and warrants to the Brokers that it has made,
and is relying solely upon, its own investigation as to the nature, quality,
character and financial responsibility of the other Party to this Lease and as
to the use, nature, quality and character of the Premises. Brokers have no
responsibility with respect thereto or with respect to any default or beach
hereof by either Party. The liability (including court costs and attorneys’
fees), of any Broker with respect to negotiation, execution, delivery or
performance by either Lessor or Lessee under this Lease or any amendment or
modification hereto shall be limited to an amount up to the fee received by such
Broker pursuant to this Lease; provided, however, that the foregoing limitation
on each Broker’s liability shall not be applicable to any gross negligence or
willful misconduct of such Broker.
23. Notices.
     23.1 Notice Requirements. All notices required or permitted by this Lease
or applicable law shall be in writing and may be delivered in person (by hand or
by courier) or may be sent by regular, certified or registered mail or U.S.
Postal Service Express Mail, with postage prepaid, or by facsimile transmission,
and shall be deemed sufficiently given if served in a manner specified in this
Paragraph 23. The addresses noted adjacent to a Party’s signature on this Lease
shall be that Party’s address for delivery or mailing of notices. Either Party
may by written notice to the other specify a different address for notice,
except that upon Lessee’s taking possession of the Premises, the Premises shall
constitute Lessee’s address for notice. A copy of all notices to Lessor shall be
concurrently transmitted to such party or parties at such addresses as Lessor
may from time to time hereafter designate in writing.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

22



--------------------------------------------------------------------------------



 



     23.2 Date of Notice. Any notice sent by registered or certified mail,
return receipt requested, shall be deemed given on the date of delivery shown on
the receipt card, or if no delivery date is shown, the postmark thereon. If sent
by regular mail the notice shall be deemed given 48 hours after the same is
addressed as required herein and mailed with postage prepaid. Notices delivered
by United States Express Mail or overnight courier that guarantee next day
delivery shall be deemed given 24 hours after delivery of the same to the Postal
Service or courier. Notices transmitted by facsimile transmission or similar
means shall be deemed delivered upon telephone confirmation of receipt
(confirmation report from fax machine is sufficient), provided a copy is also
delivered via delivery or mail. If notice is received on a Saturday, Sunday or
legal holiday, it shall be deemed received on the next business day.
24. Waivers. No waiver by Lessor of the Default or Breach of any term, covenant
or condition hereof by Lessee, shall be deemed a waiver of any other term,
covenant or condition hereof, or of any subsequent Default or Breach by Lessee
of the same of any other term, covenant or condition hereof. Lessor’s consent
to, or approval of, any act shall not be deemed to render unnecessary the
obtaining of Lessor’s consent to, or approval of, any subsequent or similar act
by Lessee, or be construed as the basis of an estoppel to enforce the provision
or provisions of this Lease requiring such consent. The acceptance of Rent by
Lessor shall not be a waiver of any Default or Breach by Lessee. Any payment by
Lessee may be accepted by Lessor on account of moneys or damages due Lessor,
notwithstanding any qualifying statements or conditions made by Lessee in
connection therewith, which such statements and/or conditions shall be of no
force or effect whatsoever unless specifically agreed to in writing by Lessor at
or before the time of deposit of such payment.
25. Disclosures Regarding The Nature of a Real Estate Agency Relationship.
          (a) When entering into a discussion with a real estate agent regarding
a real estate transaction, a Lessor or Lessee should from the outset understand
what type of agency relationship or representation it has with the agent or
agents in the transaction. Lessor and Lessee acknowledge being advised by the
Brokers in this transaction, as follows:
               (i) Lessor’s Agent. A Lessor’s agent under a listing agreement
with the Lessor acts as the agent for the Lessor only. A Lessor’s agent or
subagent has the following affirmative obligations: To the Lessor: A fiduciary
duty of utmost care, integrity, honesty, and loyalty in dealings with the
Lessor. To the Lessee and the Lessor: (a) Diligent exercise of reasonable skills
and care in performance of the agent’s duties, (b) A duty of honest and fair
dealing and good faith. (c) A duty to disclose all facts known to the agent
materially affecting the value or desirability of the property that are not
known to, or within the diligent attention and observation of, the Parties. An
agent is not obligated to reveal to either Party any confidential information
obtained from the other Party which does not involve the affirmative duties set
forth above.
               (ii) Lessee’s Agent. An agent can agree to act as agent for the
Lessee only. In these situations, the agent is not the Lessor’s agent even if by
agreement the agent may receive compensation for services rendered, either in
full or in part from the Lessor. An agent acting only for a Lessee has the
following affirmative obligations. To the Lessee: A fiduciary duty of utmost
care, Integrity, honesty, and loyalty in dealings with the Lessee. To the Lessee
and the Lessor: (a) Diligent exercise of reasonable skills and care in
performance of the agent’s duties, (b) A duty of honest and fair dealing and
good faith. (c) A duty to disclose all facts known to the agent materially
affecting the value or desirability of the property that are not known to, or
within the diligent attention and observation of, the Parties. An agent is not
obligated to reveal to either Party any confidential information obtained from
the other Party which does not involve the affirmative duties set forth above.
               (iii) Agent Representing Both Lessor and Lessee. A real estate
agent, either acting directly or through one or more associate licenses, can
legally be the agent of both the Lessor and the Lessee in a transaction, but
only with the knowledge and consent of both the Lessor and the Lessee. In a dual
agency situation, the agent has the following affirmative obligations to both
the Lessor and the Lessee: (a) A fiduciary duty of utmost care, integrity,
honesty and loyalty in the dealings with either Lessor or the Lessee. (b) Other
duties to the Lessor and the Lessee as stated above in subparagraphs (i) or
(ii). In representing both Lessor and Lessee, the agent may not without the
express permission of the respective Party, disclose to the other Party that the
Lessor will accept rent in an amount less than that indicated in the listing or
that the Lessee is willing to pay a higher rent than that offered. The above
duties of the agent in a real estate transaction do not relieve a Lessor or
Lessee from the responsibility to protect their own interests. Lessor and Lessee
should carefully read all agreements to assure that they adequately express
their understanding of the

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

23



--------------------------------------------------------------------------------



 



transaction. A real estate agent is a person qualified to advise about real
estate. If legal or tax advice is desired, consult a competent professional.
          (b) Brokers have no responsibility with respect to any default or
breach hereof by either Party. The liability (including court costs and
attorneys’ fees), of any Broker with respect to any breach of duty, error or
omission relating to this Lease shall not exceed the fee received by such Broker
pursuant to this Lease; provided, however, that the foregoing limitation on each
Broker’s liability shall not be applicable to any gross negligence or willful
misconduct of such Broker.
          (c) Buyer and Seller agree to identify to Brokers as “Confidential”
any communication or information given Brokers that is considered by such Party
to be confidential.
26. No Right To Holdover. Lessee has no right to retain possession of the
Premises or any part thereof beyond the expiration or termination of this Lease.
In the event that Lessee holds over, then the Base Rent shall be increased to
150% of the Base Rent applicable immediately preceding the expiration or
termination. Nothing contained herein shall be construed as consent by Lessor to
any holding over by Lessee.
27. Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.
28. Covenants and Conditions; Construction of Agreement. All provisions of this
Lease to be observed or performed by Lessee are both covenants and conditions.
In construing this Lease, all headings and titles are for the convenience of the
Parties only and shall not be considered a part of this Lease. Whenever required
by the context, the singular shall include the plural and vice versa. This Lease
shall not be construed as if prepared by one of the Parties, but rather
according to its fair meaning as a whole, as if both Parties had prepared It.
29. Binding Effect; Choice of Law. This Lease shall be binding upon the Parties,
their personal representatives, successors and assigns and be governed by the
laws of the State in which the Premises are located. Any litigation between the
Parties hereto concerning this Lease shall be initiated in the county in which
the Premises are located.
30. Subordination; Attornment; Non-Disturbance.
     30.1 Subordination. This Lease and any Option granted hereby shall be
subject and subordinate to any ground lease, mortgage, deed of trust, or other
hypothecation or security device (collectively, “Security Device”), now or
hereafter placed upon the Premises, to any and all advances made on the security
thereof, and to all renewals, modifications, and extensions thereof. Lessee
agrees that the holders of any such Security Devices (In this Lease together
referred to as “Lender”) shall have no liability or obligation to perform any of
the obligations of Lessor under this Lease. Any Lender may elect to have this
Lease and/or any Option granted hereby superior to the lien of its Security
Device by giving written notice thereof to Lessee, whereupon this Lease and such
Options shall be deemed prior to such Security Device, notwithstanding the
relative dates of the documentation or recordation thereof.
     30.2 Attornment. In the event that Lessor transfers title to the Premises,
or the Premises are acquired by another upon the foreclosure or termination of a
Security Device to which this Lease is subordinated (i) Lessee shall, subject to
the non-disturbance provisions of Paragraph 30.3, attorn to such new owner, and
upon request, enter into a new lease, containing all of the terms and provisions
of this Lease, with such new owner for the remainder of the term hereof, or, at
the election of such new owner, this Lease shall automatically become a new
Lease between Lessee and such new owner, upon all of the terms and conditions
hereof, for the remainder of the term hereof, and (ii) Lessor shall thereafter
be relieved of any further obligations hereunder and such new owner shall assume
all of Lessor’s obligations hereunder, except that such new owner shall not:
(a) be liable for any act or omission of any prior lessor or with respect to
events occurring prior to acquisition of ownership; (b) be subject to any
offsets or defenses which Lessee might have against any prior lessor, (c) be
bound by prepayment of more than one month’s rent, or (d) be liable for the
return of any security deposit paid to any prior lessor.
     30.3 Non-Disturbance. With respect to Security Devices entered into by
Lessor after the execution of this Lease, Lessee’s subordination of this Lease
shall be subject to receiving a commercially reasonable non-disturbance
agreement (a “Non-Disturbance Agreement”) from the Lender which Non-Disturbance
Agreement provides that

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

24



--------------------------------------------------------------------------------



 



Lessee’s possession of the Premises, and this Lease, including any options to
extend the term hereof, will not be disturbed so long as Lessee is not in Breach
hereof and attorns to the record owner of the Premises. Further, within 60 days
after the execution of this Lease, Lessor shall use its commercially reasonable
efforts to obtain a Non-Disturbance Agreement from the holder of any
pre-existing Security Device which is secured by the Premises. In the event that
Lessor is unable to provide the Non-Disturbance Agreement within said 60 days,
then Lessee may, at Lessee’s option, directly contact Lender and attempt to
negotiate for the execution and delivery of a Non-Disturbance Agreement.
     30.4 Self-Executing. The agreements contained in this Paragraph 30 shall be
effective without the execution of any further documents; provided, however,
that, upon written request from Lessor or a Lender in connection with a sale,
financing or refinancing of Premises, Lessee and Lessor shall execute such
further writings as may be reasonably required to separately document any
subordination, attornment and/or Non-Disturbance Agreement provided for herein.
31. Attorneys’ Fees. If any Party or Broker brings an action or proceeding
Involving the Premises whether founded in tort, contract or equity, or to
declare rights hereunder, the Prevailing Party (as hereafter defined) in any
such proceeding, action, or appeal thereon, shall be entitled to reasonable
attorneys’ fees. Such fees may be awarded in the same suit or recovered in a
separate suit, whether or not such action or proceeding is pursued to decision
or judgment. The term, “Prevailing Party” shall include, without limitation, a
Party or Broker who substantially obtains or defeats the relief sought, as the
case may be, whether by compromise, settlement, Judgment, or the abandonment by
the other Party or Broker of its claim or defense. The attorneys’ fees award
shall not be computed in accordance with any court fee schedule, but shall be
such as to fully reimburse all attorneys’ fees reasonably incurred. In addition,
Lessor shall be entitled to attorneys’ fees, costs and expenses incurred in the
preparation and service of notices of Default and consultations in connection
therewith, whether or not a legal action is subsequently commenced in connection
with such Default or resulting Breach ($200 is a reasonable minimum per
occurrence for such services and consultation).
32. Lessor’s Access; Showing Premises; Repairs. Lessor and Lessor’s agents shall
have the right to enter the Premises at any time, in the case of an emergency,
and otherwise at reasonable times for the purpose of showing the same to
prospective purchasers, lenders, or tenants, and making such alterations,
repairs, improvements or additions to the Premises as Lessor may deem necessary.
All such activities shall be without abatement of rent or liability to Lessee.
Lessor may at any time place on the Premises any ordinary “For Sale” signs and
Lessor may at any time during the last 6 months of the term hereof place on the
Premises any ordinary “For Lease” signs. Lessee may at any time place on the
Premises any ordinary “For Sublease” sign.
33. Auctions. Lessee shall not conduct, nor permit to be conducted, any auction
upon the Premises without Lessor’s prior written consent. Lessor shall not be
obligated to exercise any standard of reasonableness in determining whether to
permit an auction.
34. Signs. Except for ordinary “For Sublease” signs which may be placed only on
the Premises, Lessee shall not place any sign upon Project without Lessor’s
prior written consent. All signs must comply with all Applicable Requirements.
35. Termination; Merger. Unless specifically stated otherwise in writing by
Lessor, the voluntary or other surrender of this Lease by Lessee, the mutual
termination or cancellation hereof, or a termination hereof by Lessor for Breach
by Lessee, shall automatically terminate any sublease or lesser estate in the
Premises; provided, however, that Lessor may elect to continue any one or all
existing subtenancies. Lessor’s failure within 10 days following any such event
to elect to the contrary by written notice to the holder of any such lesser
interest, shall constitute Lessor’s election to have such event constitute the
termination of such Interest.
36. Consents. (a) Except as otherwise provided herein, wherever in this Lease
the consent of a Party is required to an act by or for the other Party, such
consent shall not be unreasonably withheld or delayed. Lessor’s actual
reasonable costs and expenses (including but not limited to architects’,
attorneys’, engineers’ and other consultants’ fees) incurred in the
consideration of, or response to, a request by Lessee for any Lessor consent,
including but not limited to consents to an assignment, a subletting or the
presence or use of a Hazardous Substance, shall be paid by Lessee upon receipt
of an invoice and supporting documentation therefor. Lessor’s consent to act,
assignment or subletting shall not constitute an acknowledgment that no Default
or Breach by Lessee of this Lease exists, nor shall such consent be deemed a
waiver of any then existing Default or Breach, except as may be otherwise
specifically stated in writing by Lessor at the time of such consent. The
failure to specify herein any particular condition to Lessor’s consent shall not

      -s- Illegible [a56161a5616107.gif]   -s- Illegible [a56161a5616108.gif]
Lessor’s Initials   Lessee’s Initials

25



--------------------------------------------------------------------------------



 



preclude the imposition by Lessor at the time of consent of such further or
other conditions as are then reasonable with reference to the particular matter
for which consent is being given. In the event that either Party disagrees with
any determination made by the other hereunder and reasonably requests the
reasons for such determination, the determining party shall furnish its reasons
in writing and in reasonable detail within 10 business days following such
request.
37. Guarantor.
     37.1 Execution. The Guarantors, If any, shall each execute a guaranty in
the form most recently published by the American Industrial Real Estate
Association, and each such Guarantor shall have the same obligations as Lessee
under this Lease.
     37.2 Default. It shall constitute a Default of the Lessee if any Guarantor
fails or refuses, upon request to provide: (a) evidence of the execution of the
guaranty, including the authority of the party signing on Guarantor’s behalf to
obligate Guarantor, and in the case of a corporate Guarantor, a certified copy
of a resolution of its board of directors authorizing the making of such
guaranty, (b) current financial statements, (c) an Estoppel Certificate, or
(d) written confirmation that the guaranty is still in effect.
38. Quiet Possession. Subject to payment by Lessee of the Rent and the
performance of all of the covenants, conditions and provisions on Lessee’s part
to be observed and performed under this Lease, Lessee shall have quiet
possession and quiet enjoyment of the Premises for the entire term hereof.
39. Options. If Lessee is granted an option, as defined below, then the
following provisions shall apply,
     39.1 Definition. “Option” shall mean: (a) the right to extend the term of
or renew this Lease or to extend or renew any lease that Lessee has on other
property of Lessor; (b) the right of first refusal or first offer to lease
either the Premises or other property of Lessor; (c) the right to purchase or
the right of first refusal to purchase the Premises or other property of Lessor.
     39.2 Options Personal To Original Lessee. Any Option granted to Lessee in
this Lease is personal to the original Lessee, and cannot be assigned or
exercised by anyone other than said original Lessee and only while the original
Lessee is in full possession of the Premises and, If requested by Lessor, with
Lessee certifying that Lessee has no intention of thereafter assigning or
subletting.
     39.3 Multiple Options. In the event that Lessee has any multiple Options to
extend or renew this Lease, a later Option cannot be exercised unless the prior
Options have been validly exercised.
     39.4 Effect of Default on Options.
          (a) Lessee shall have no right to exercise an Option: (i) during the
period commencing with the giving of any notice of Default and continuing until
said Default is cured, (ii) during the period of time any Rent is unpaid
(without regard to whether notice thereof is given Lessee), (iii) during the
time Lessee is in Breach of this Lease, or (iv) In the event that Lessee has
been given 3 or more notices of separate Default, whether or not the Defaults
are cured, during the 12 month period immediately preceding the exercise of the
Option.
          (b) The period of time within which an Option may be exercised shall
not be extended or enlarged by reason of Lessee’s inability to exercise an
Option because of the provisions of Paragraph 39.4(a).
          (c) An Option shall terminate and be of no further force or effect,
notwithstanding Lessee’s due and timely exercise of the Option, if, after such
exercise and prior to the commencement of the extended term, (i) Lessee fails to
pay Rent for a period of 30 days after such Rent becomes due (without any
necessity of Lessor to give notice thereof), (ii) Lessor gives to Lessee 3 or
more notices of separate Default during any 12 month period, whether or not the
Defaults are cured, or (iii) if Lessee commits a Breach of this Lease.
40. Security Measures. Lessee hereby acknowledges that the Rent payable to
Lessor hereunder does not include the cost of guard service or other security
measures, and that Lessor shall have no obligation whatsoever to provide

      -s- Illegible [a56161a5616107.gif]   -s- Illegible [a56161a5616108.gif]
Lessor’s Initials   Lessee’s Initials

26



--------------------------------------------------------------------------------



 



same. Lessee assumes all responsibility for the protection of the Premises,
Lessee, its agents and invitees and their property from the acts of third
parties.
41. Reservations. Lessor reserves the right: (i) to grant, without the consent
or joinder of Lessee, such easements rights and dedications that Lessor deems
necessary, (ii) to cause the recordation of parcel maps and restrictions, and
(iii) to create and/or install new utility raceways, so long as such easements,
rights, dedications, maps, restrictions, and utility raceways do not
unreasonably interfere with the use of the Premises by Lessee. Lessee agrees to
sign any documents reasonably requested by Lessor to effectuate such rights.
42. Performance Under Protest. If at any time a dispute shall arise as to any
amount or sum of money to be paid by one Party to the other under the provisions
hereof, the Party against whom the obligation to pay the money is asserted shall
have the right to make payment “under protest” and such payment shall not be
regarded as a voluntary payment and there shall survive the right on the part of
said Party to Institute suit for recovery of such sum. If it shall be adjudged
that there was no legal obligation on the part of said Party to pay such sum or
any part thereof, said Party shall be entitled to recover such sum or so much
thereof as it was not legally required to pay.
43. Authority. If either Party hereto is a corporation, trust, limited liability
company, partnership, or similar entity, each individual executing this Lease on
behalf of such entity represents and warrants that he or she is duly authorized
to execute and deliver this Lease on its behalf. Each party shall, within thirty
(30) days after request, deliver to the other party satisfactory evidence of
such authority.
44. Counterparts. This Lease may be executed in multiple counterparts, all of
which shall constitute one and the same Lease.
45. Conflict. Any conflict between the printed provisions of this Lease and the
typewritten or handwritten provisions shall be controlled by the typewritten or
handwritten provisions.
46. Offer. Preparation of this Lease by either party or their agent and
submission of same to the other Party shall not be deemed an offer to lease to
the other Party, This Lease is not intended to be binding until executed and
delivered by all Parties hereto.
47. Amendments. This Lease may be modified only in writing, signed by the
parties in interest at the time of the modification. As long as they do not
materially change Lessee’s obligations hereunder, Lessee agrees to make such
reasonable non-monetary modifications to this Lease as may be reasonably
required by a Lender in connection with the obtaining of normal financing or
refinancing of the Premises.
48. Multiple Parties. If more than one person or entity is named herein as
either Lessor or Lessee, such multiple Parties shall have joint and several
responsibility to comply with the terms of this Lease.
49. Waiver of Jury Trial. The Parties hereby waive their respective rights to
trial by jury in any action or proceeding involving the Property or arising out
of this Agreement.
50. Terminology. For purposes of this Lease the term “Landlord” shall be
interchangeable with “Lessor” and the term “Tenant” shall be interchangeable
with “Lessee”.
51. Prior Agreements; Amendments. This Lease contains all of the agreements of
the parties with respect to any matter covered or mentioned in this Lease, and
no prior agreement or understanding pertaining to any such matter shall be
effective for any purpose. No provisions of this Lease may be amended or added
to except by an agreement in writing signed by the parties or their respective
successors in interest.
LESSOR AND LESSEE HAVE CAREFULLY READ AND REVIEWED THIS LEASE AND EACH TERM AND
PROVISION CONTAINED HEREIN, AND BY THE EXECUTION OF THIS LEASE SHOW THEIR
INFORMED AND VOLUNTARY CONSENT THERETO, THE PARTIES HEREBY AGREE THAT, AT THE
TIME THIS LEASE IS EXECUTED, THE TERMS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

      -s- Illegible [a56161a5616107.gif]   -s- Illegible [a56161a5616108.gif]
Lessor’s Initials   Lessee’s Initials

27



--------------------------------------------------------------------------------



 



IF THIS LEASE HAS BEEN FILLED IN, IT HAS BEEN PREPARED FOR YOUR ATTORNEY’S
REVIEW AND APPROVAL. FURTHER, EXPERTS SHOULD BE CONSULTED TO EVALUATE THE
CONDITION OF THE PROPERTY FOR THE POSSIBLE PRESENCE OF ASBESTOS, UNDERGROUND
STORAGE TANKS OR HAZARDOUS SUBSTANCES. NO REPRESENTATION OR RECOMMENDATION IS
MADE BY THE AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION OR BY ANY BROKER OR
THEIR CONTRACTORS, AGENTS OR EMPLOYEES AS TO THE LEGAL SUFFICIENCY, LEGAL
EFFECT, OR TAX CONSEQUENCES OF THIS LEASE OR THE TRANSACTION TO WHICH IT
RELATES; THE PARTIES SHALL RELY SOLELY UPON THE ADVICE OF THEIR OWN COUNSEL AS
TO THE LEGAL AND TAX CONSEQUENCES OF THIS LEASE. IF THE SUBJECT PROPERTY IS IN A
STATE OTHER THAN CALIFORNIA, AN ATTORNEY FROM THE STATE WHERE THE PROPERTY IS
LOCATED SHOULD BE CONSULTED.
The Parties hereto have executed this Lease at the place and on the dates
specified above their respective signatures.

                          Executed at Newport Beach, California       Executed
at: Orlando, FL
 
                        Date: 10/13/09       Date: 10/1/2009
 
                        By LESSOR:       By LESSEE:
 
                        OLEN COMMERCIAL REALTY CORP.
A NEVADA CORPORATION       NXG ACUTE CARE LLC, A CALIFORNIA LIMITED LIABILITY
COMPANY AND WHOLLY-OWNED SUBSIDIARY OF NEXTGEN HEALTHCARE INFORMATION SYSTEMS,
INC., A CALIFORNIA CORPORATION AND WHOLLY-OWNED SUBSIDIARY OF QUALITY SYSTEMS
INC., A CALIFORNIA CORPORATION
 
                        By:   /s/ Jayne Taylor       By:   /s/ Stephen K.
Puckett                  
 
  Name Printed:   Jayne Taylor           Name Printed:   Stephen K. Puckett
 
  Title:   Vice President/CFO           Title:   Vice President

                 
Landlord’s Mailing Address:
  7 Corporate Plaza       Tenant’s Mailing Address:   22912 Mill Creek Dr.,
Suite A
 
  Newport Beach, CA 92660           Laguna Hills, CA 92653
 
               
Rent Payment Address:
  Olen Commercial Realty Corp.            
 
  Unit Q            
 
  P.O. Box 51915            
 
  Los Angeles, CA 90051-6215            
 
                Telephone/Facsimile: 949.644.6536 / 949.719.7200      
Telephone/Facsimile: 800.888.7955
 
                Federal ID No. 88-0309052       Federal ID No. 27-0650707

28



--------------------------------------------------------------------------------



 



ADDENDUM “A”

     
TO LEASE DATED:
  October 1, 2009
 
   
BY AND BETWEEN:
  OLEN COMMERCIAL REALTY CORP., A NEVADA CORPORATION
 
   
AS LESSOR; AND:
  NXG Acute Care LLC, a California Limited Liability Company and wholly-owned
subsidiary of NextGen Healthcare Information Systems, Inc., a California
Corporation and wholly-owned subsidiary of Quality Systems Inc., a California
Corporation
 
   
AS LESSEE
   

A.   SIGN CRITERIA       These regulations are established in order to ensure
that all signs comply with County of Orange sign ordinances, and in order to
maintain a continuity in appearance throughout the Lake Forest Corporate Park.
Conformance with the following sign regulations will be strictly enforced:

  1.   GENERAL REQUIREMENTS

  (a)   Each tenant shall be allowed one Identity sign.     (b)   The sign shall
be constructed and installed at Lessee’s expense.     (c)   No electrical or
audible signs shall be permitted.     (d)   Except as provided herein, no
advertising placards, banners, pennants, names, Insignias, trademarks, or other
descriptive material shall be affixed or maintained upon the glass panes or
exterior walls of the building.     (e)   Placement of the sign shall be in the
specific location and installation shall be by the method designated by Lessor.
    (f)   Lessee shall submit a sketch of Lessee’s proposed sign (Including
color selection and proposed location) to Lessor for approval prior to
construction and Installation. Lessee shall be responsible for obtaining all
necessary sign permits and approvals from the County of Orange. Lessee
acknowledges Lessee’s sign is also subject to the review and approval of the
Lake Forest Corporate Park Management Association Architectural Review
Committee.

  2.   TENANT IDENTIFICATION SIGNS: SINGLE-TENANT BUILDINGS

  (a)   Each unit shall be entitled to one identification sign on the building.
    (b)   The dimensions of the sign shall not exceed 1’ in height, or 3’ in
length, including logo.     (c)   Individual letters shall not exceed 4” in
height. Letter style shall be white upper case Optima Regular. Lessee may
include a logo as part of the three (3) square foot sign area, but the logo
shall not exceed one square foot.     (e)   Lessee shall obtain Lessor’s
approval of the exact placement of the sign on the building prior to
Installation.

  3.   TENANT IDENTIFICATION SIGNS: MULTI-TENANT BUILDINGS

  (a)   Each suite shall be entitled to one identification sign.     (b)   Signs
shall be vinyl press-on letters.     (c)   The dimensions of the sign area,
including logo, shall not exceed 1’x 2’. Individual letters shall not exceed 4”
in height.

      -s- Illegible [a56161a5616107.gif]   -s- Illegible [a56161a5616108.gif]
Lessor’s Initials   Lessee’s initials





--------------------------------------------------------------------------------



 



ADDENDUM “A”
PAGE 2

  (e)   Letter color shall be white. Lettering style, logo and logo colors shall
be at Lessee’s option.     (f)   Placement of the sign shall be on the glass
front door, or on the glass pane immediately to the left of the front door.

B   EXTERIOR STORAGE       Tenant shall neither store, nor permit to be stored
any goods, machinery, merchandise, equipment, or any other items whatsoever in
the parking lot or any other common area adjacent to or in the Building. Tenant
may only place or store items wholly within its leased Premises.   C.  
DECLARATION OF COVENANTS, CONDITIONS, AND RESTRICTIONS       Lessee acknowledges
that his leasehold estate is part of a Planned Development subject to a
Declaration of Covenants, Conditions, and Restrictions. Lessee agrees to accept
its leasehold estate subject to the aforementioned Declaration and to make
adequate provisions to permit entry and other actions by Lessor for the purpose
of performing and complying with these restrictions.   D.   MANAGEMENT      
Subject to Paragraph 7.1 of this Lease, Lessee agrees to pay Common Area
Operating Expenses as set forth hereinbelow, and as adjusted pursuant to
Paragraph 4.2 herein. In no event shall Lessor be required to insure plate glass
or insure against malicious mischief or vandalism.       The Common Area
Operating Expense Budget is as follows:

TOTAL COMMON AREA OPERATING EXPENSE MONTHLY BUDGET FOR:
LAKE FOREST CORPORATE PARK

         
Total Project Square Footage:
    58,010  
Tenant’s Square Footage:
    2,526  
Tenant’s Percentage:
    4.35 %
Total Common Area
  $ 9,862.00  
Property Taxes
  $ 6,913.00  
Insurance
  $ 773.00  
 
     
 
       
TOTAL EXPENSES PER MONTH
  $ 17,548.00  
 
     
 
       
Lessee’s monthly prorate share is 4.35% of the above expenses as follows: 
         
Common Area
  $ 429.00  
Property Taxes
  $ 300.72  
Insurance
  $ 33.63  
 
     
 
       
TOTAL MONTHLY COMMON AREA OPERATING EXPENSE BUDGET
  $ 763.35  
 
     

Lessor will provide Lessee an estimate of the Common Area Operating Expenses
each year which will be added to the monthly lease payment. The estimate for the
first year is based on the Common Area Operating Expense Budget above. Lessor
agrees to provide Lessee with an accounting of the actual expenses as of
December 31st of each year. Should the cost of providing these services exceed
the estimate, then upon receipt of a statement from Lessor, Lessee shall pay a
lump sum equal to Lessee’s prorata share of Common Area Operating Expenses for
the previous calendar year, less the total of the monthly installments of the
estimated Common Area Operating Expenses paid in the previous calendar year. The
estimated monthly installments to be paid for the next calendar year shall be
adjusted to reflect such increase.

      -s- Illegible [a56161a5616107.gif]   -s- Illegible [a56161a5616108.gif]
Lessor’s Initials   Lessee’s Initials





--------------------------------------------------------------------------------



 



ADDENDUM “A”
PAGE 3

      If in any calendar year Lessee’s share of Common Area Operating Expenses
shall be less than the preceding year, then upon receipt of Lessor’s statement,
any over payment made by Lessee on the monthly installment basis provided above
shall be credited toward the next monthly rent falling due and the estimated
monthly installment of Common Area Operating Expenses to be paid shall be
adjusted to reflect such lower Common Area Operating Expenses for the most
recent year.

E.   NO TELEMARKETING       Lessee warrants to Lessor that its “use” of the
subject Premises shall NOT be for the operation of a telemarketing business,
although some business-to-business targeted marketing involving the use of
telephone research, surveying and prospecting techniques may be employed. Lessee
acknowledges that Lessor does not allow “boiler-room” telemarketing businesses
as an acceptable “Use” for this or any other location in Lessor’s properties and
Lessee therefore understands and agrees its total number of employees shall not
adversely impact the Project parking, or usage of the common areas, or exceed
that which would be reasonably expected for normal general office use in a
facility of this size, and that non-compliance of these issues shall constitute
a material breach of this Lease.   F.   RESTROOM MAINTENANCE       Lessee shall
be responsible for maintaining its prorata share of the restroom together with
the other tenant(s) in the adjacent space. In the event the adjacent space is
vacant, Lessee shall maintain 100% of the restrooms.   G.   SUITE
REFURBISHMENT/TENANT IMPROVEMENTS       Lessor has completed its standard
refurbishment of Premises, which included patching and repainting, cleaning of
all floors and floor coverings, replacement of all damaged ceiling tiles and
cleaning of entire suite to “move-in” condition.       Additionally, Lessor
shall complete the following Tenant Improvements at Lessor’s sole cost
substantially in accordance with the attached Exhibit “A-1” using Lessor’s
building-standard materials and finishes as follows;

  1.   Demolish and remove approximately 3’ linear feet of existing demising
wall to create opening between Suites A and B/C where shown on attached
Exhibit A-1 and patch carpet as needed;     2.   Replace buzzing ballasts and
bulbs as needed in Suites A, B, C & Common Area restrooms;     3.   Have
licensed plumber Inspect urinal In men’s restroom (flushing mechanism sticks and
causes overflow) and repair or replace urinal as needed;     4.   Inspect light
fixtures in both restrooms (bulbs are constantly needing replacement despite
turning off lights when not in use; make sure ballasts and bulbs are properly
suited to each other;     5.   Roto-root plumbing lines in both restrooms to
remove roots and debris;     6.   Install weather stripping on front door of
Suite A;     7.   Install one (1) 2’ X 4’ fluorescent light fixture in common
area restroom hallway;     8.   Replace stained ceiling tiles in Suites B/C and
any broken/stained ceiling tiles in Suite A;     9.   Repair door in Suite C
that is out of alignment and consequently difficult to lock;     10.   Secure
all existing outlets in Suite A to the wall;     11.   Patch holes and touch-up
paint in office in Suite C where phone patch panel was removed;     12.  
Replace fan in Men’s restroom.

    Lessor shall make every reasonable effort to complete the above Tenant
Improvements as soon as reasonably possible after receipt of signed leases and
move-in monies, and estimates said work to take approximately 1-2 weeks to
complete from date of Lessor’s receipt of signed leases, but Lessor can make no
guaranty of an exact date of completion.

      -s- Illegible [a56161a5616107.gif]   -s- Illegible [a56161a5616108.gif]
Lessor’s Initials   Lessee’s Initials

 



--------------------------------------------------------------------------------



 



ADDENDUM “A”
PAGE 4

    “Substantially Completed” and/or “Substantial Completion” of Tenant
Improvements shall be defined as when the Tenant Improvements as set forth
herein are completed and the suite Is cleaned to the point that any reasonable
person walking the Premises would deem it ready to occupy, minor punch-list
Items excepted.       ADDITIONAL TENANT IMPROVEMENTS       In the event Lessee
requests Additional Tenant Improvements prior to its initial occupancy of the
Premises, such Improvements shall be subject to Lessor’s prior approval, with
the understanding that the total cost of said Additional Tenant Improvements
shall be the sole responsibility of Lessee. If Lessor and Lessee are unable to
agree upon the plans for, or the cost of any such proposed Additional Tenant
Improvements, Lessor shall not be obligated to construct such Additional Tenant
Improvements. In the event Additional Tenant Improvements are approved by
Lessor, then Lessor shall prepare an Additional Work Authorization (“AWA”)
outlining the specific additional work to be completed and shall deliver same to
Lessee. Lessee shall execute said AWA and return it to Lessor, together with a
check for the total cost of such Additional Tenant Improvements. Lessor shall
not be obligated to commence construction of any approved Additional Tenant
Improvements until Lessor has received such signed AWA and the check, Further,
should the Additional Tenant Improvements requested by Lessee result in a delay
in the completion of the work as set forth in Item G hereinabove beyond the date
that work would have been completed had such Additional Tenant Improvements not
been requested, then Lessee agrees the Commencement Date for this lease will be
effective upon the date those Tenant Improvements would have originally been
completed, regardless of whether Lessor has actually completed the Tenant
Improvements as set forth herein on that date, or whether Lessee can occupy the
Premises on or before that date.       In the event Lessee requires Additional
Tenant Improvements in subject Premises after lease execution, such improvements
shall be subject to Lessor’s prior approval, with the understanding that the
total cost of the Additional Tenant Improvements shall be the sole
responsibility of Lessee. If Lessor and Lessee are unable to agree upon the
plans for, or the cost of, any such proposed Additional Tenant Improvements,
Lessor shall not be obligated to construct such Additional Tenant Improvements.
In the event Additional Tenant Improvements are approved by Lessor, then Lessor
shall prepare an Additional Work Authorization (“AWA”) outlining the specific
additional work to be completed and shall deliver same to Lessee. Lessee shall
execute said AWA and return it to Lessor, together with a check for the total
cost of such Additional Tenant Improvements. Lessor shall not be obligated to
commence construction of any approved Additional Tenant Improvements until
Lessor has received such signed AWA and the check. Any construction delay
arising out of Lessee’s request for any Additional Tenant Improvements shall not
affect the payment of Rent as set forth herein. All Rent payments shall be due
on the first of each month of the Lease Term regardless of whether or not the
Additional Tenant Improvements have been completed or delayed.

H.   ELECTRICITY       The monthly remittance amount in Article 1.5 of this
Lease includes an eighteen cent (18 cent) per square foot charge for electricity
($454.68) which Lessee agrees to pay to Lessor as reimbursement for electrical
usage. Lessor reserves the right to reassess said usage at any time, and if it
finds Lessee’s actual usage to be in excess of $454.68 per month, may adjust
this electrical assessment in accordance with Lessee’s actual usage.

      -s- Illegible [a56161a5616107.gif]   -s- Illegible [a56161a5616108.gif]
Lessor’s Initials   Lessee’s Initials

 



--------------------------------------------------------------------------------



 



ADDENDUM “B”

     
BY AND BETWEEN:
  OLEN COMMERCIAL REALTY CORP., A NEVADA CORPORATION
 
   
AS LESSOR; AND:
  NXG Acute Care LLC, a California Limited Liability Company and wholly-owned
subsidiary of NextGen Healthcare Information Systems, Inc., a California
Corporation and wholly-owned subsidiary of Quality Systems Inc., a California
Corporation
 
   
AS LESSEE
   
 
   
TO LEASE DATED:
  October 1, 2009

1.   No sign, placard, picture, advertisement, name or notice shall be
inscribed, displayed or printed or affixed on or to any part of the outside or
inside of the Building without the written consent of Lessor, and Lessor shall
have the right to remove and destroy any such sign, placard, picture,
advertisement, name or notice without notice to and at the expense of Lessee.

      All approved signs or lettering on doors shall be printed, painted,
affixed or inscribed at the expense of Lessee by a person approved by the
Lessor.         Leases shall not place anything or allow anything to be placed
near the glass of any window, door, partition or wall which may appear unsightly
from outside the Premises; provided, however, that the Lessor may furnish and
install a Building standard window covering at all exterior windows. Lessee
shall not without prior written consent of Lessor cause or otherwise install
sunscreen on any window.

2.   The sidewalks, halls, passages, exits, entrances, elevators and stairways,
driveways, and parking areas shall not be obstructed by lessees or used by them
for any purpose other than for ingress and egress from their respective
premises.   3.   Lessee shall not alter any lock or install any new or
additional locks or bolts on any doors or windows of the Premises, without prior
written consent of Lessor and subsequent delivery of a duplicate key to Lessor.
  4.   The toilet rooms, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown therein and the expanse
of any breakage, stoppage, or damage resulting from the violation of this rule
shall be borne by the lessee who, or whose employees or invitees shall have
caused it.   5.   Lessee shall not overload the floor of the Premises or in any
way deface the Premises or any part thereof.   6.   Lessee shall not use, keep
of permit to be used or kept any foul or noxious gas or substances in the
Premises, or permit or suffer the Premises to be occupied or used in a manner
offensive or objectionable to the Lessor or other occupants of the Building by
reason of noise, odors and/or vibrations, or interfere in any way with other
lessees or those having business therein, nor shall any animals or birds be
brought in or kept in or about the Premises or the Building.   7.   No cooking
except for normal employee meal preparation shall be done or permitted by any
Lessee on the Premises, nor shall the Premises be used for washing clothes, for
lodging, or for any improper, objectionable or immoral purpose.   8.   Lessee
shall not keep in the Premises or the Building any kerosene, gasoline or
inflammable or combustible fluid or material, or use any method of healing or
air conditioning other than that supplied or approved in writing by the Lessor.
  9.   Lessor will direct electricians as to where and how telephone and
telegraph wires are to be Introduced. No boring or cutting for wires will be
allowed without the consent of the Lessor. The locations of telephones, call
boxes and other office equipment affixed to the Premises shall be subject to the
approval of Lessor.   10.   Lessor reserves the right to exclude or expel from
the Building any person who, in the judgment of Lessor, is intoxicated or under
the influence of liquor or drugs, or who shall in any manner do any act in
violation of any of the rules and regulations of the Building.   11.   Lessee
shall not disturb, solicit, or canvass any occupant of the Building and shall
cooperate to prevent same.   12.   Without the written consent of Lessor, Lessee
shall not use the name of the building in connection with or in promoting or
advertising the business of Lessee except as Lessee’s address.   13.   Lessor
shall have the right to control and operate the public portions of the Building,
and the public facilities, and healing and air conditioning, as well as
facilities furnished for the common use of the lessees. In such manner as it
deems best for the benefit of the Lessees generally.   14.   All garbage and
refuse shall be placed by Lessee in the containers at the location prepared by
Lessor for refuse collection, in the manner and at the times and places
specified by Lessor. Lessee shall not burn any trash or garbage of any kind in
or about the Leased Premises or the Business Park. All cardboard boxes must be
“broken down” prior to being placed in the trash container. All styrofoam chips
must be bagged or otherwise contained prior to placement in the trash container,
so as not to constitute a nuisance. Pallets may not be disposed of in the trash
bins or enclosures. It is the Lessee’s responsibility to dispose of pallets by
alternative means.

      -s- Illegible [a56161a5616107.gif]   -s- Illegible [a56161a5616108.gif]
Lessor’s Initials   Lessee’s Initials

 



--------------------------------------------------------------------------------



 



ADDENDUM “B”
PAGE 2

    Should any garbage or refuse not be deposited in the manner specified by
Lessor, Lessor may after three (3) hours verbal notice to Lessee, take whatever
action necessary to correct the Infraction at Lessee’s expense.   15.   No
aerial antenna shall be erected on the roof or exterior walls of the Leased
Premises, or on the grounds, without in each instance, the written consent of
Lessor first being obtained. Any aerial or antennae so installed without such
written consent shall be subject to removal by Lessor at any time without
notice.   16.   No loud speakers, televisions, phonographs, radios, cell phones
or other devices shall be used in a manner so as to be heard or seen outside of
the Leased Premises or in neighboring space without the prior written consent of
Lessor.   17.   The outside areas immediately adjoining the Leased Premises
shall be kept clean and free from dirt and rubbish by the Lessee, to the
satisfaction of the Lessor, and Lessee shall not place or permit any obstruction
or materials in such areas. No exterior storage shall be allowed.   18.   Lessee
shall use at Lessee’s cost such pest extermination contractors as Lessor may
direct and at such intervals as Lessor may require.   19.   These common types
of damages will be charged back to the Lessee if they are not corrected prior to
vacating the Premises:

  •   Keys not returned to Lessor for ALL locks, requiring the service of a
locksmith and rekeying.     •   Removal of all decorator painting, wallpapering
and paneling, or Lessor’s prior consent to remain.     •   Electrical conduit
and receptacles on the surface of walls.     •   Phone outlets, wiring, or phone
equipment added on wall surfaces.     •   Security tape/magnetic tape switches
for burglar alarm systems added to windows and door surfaces.     •  
Penetration of roof membrane in any manner.     •   Holes in walls, doors, and
ceiling surfaces.     •   Addition or change of standard door hardware.     •  
Painting or gluing of carpet or tile on warehouse floors.     •   Glass damage.
    •   Damage to warehouse ceiling Insulation.     •   Stains or damage to
carpeting beyond normal wear-and-tear.     •   Damaged, Inoperative, or missing
electrical, plumbing, or HVAC equipment.     •   Debris and furniture requiring
disposal.     •   Damaged or missing mini-blinds, draperles, and baseboards.    
•   Installation of additional improvements without Lessor’s prior written
approval or obtainment of required City building permits.

    Lessee agrees to comply with all such rules and regulations upon notice from
Lessor. Should Lessee not abide by these Rules and Regulations, Lessor may serve
a three (3) day notice to correct deficiencies. If Lessee has not corrected
deficiencies by the end of the notice period, Lessee will be in default of
lease.       Lessor reserves the right to amend or supplement the foregoing
rules and regulations and to adopt and promulgate additional rules and
regulations applicable to the leased premises. Notice of such rules and
regulations and amendments and supplements thereto, if any, shall be given to
the Lessee.

      -s- Illegible [a56161a5616107.gif]   -s- Illegible [a56161a5616108.gif]
Lessor’s Initials   Lessee’s Initials

 



--------------------------------------------------------------------------------



 



ADDENDUM “C”

     
TO LEASE DATED:
  October 1, 2009
 
   
BY AND BETWEEN:
  OLEN COMMERCIAL REALTY CORP., A NEVADA CORPORATION
 
   
AS LESSOR; AND:
  NXG Acute Care LLC, a California Limited Liability Company and wholly-owned
subsidiary of NextGen Healthcare Information Systems, Inc., a California
Corporation and wholly-owned subsidiary of Quality Systems Inc., a California
Corporation
 
   
AS LESSEE
   

ANNUAL RENT ADJUSTMENT
The minimum Base Monthly Rent set forth in Article 1.5 of this Lease shall be
adjusted as follows:
Beginning on November 1, 2010 through October 31, 2011 the minimum Base Monthly
Rent shall be $2,861.96*.
Beginning on November 1, 2011 through March 20, 2012 the minimum Base Monthly
Rent shall be $2,947.82*.
 

*Note:   The Base Monthly Rent set forth above does not include monthly Common
Area Operating Expenses of $763.35, and Electricity Charges of $454.68 which
amounts are subject to adjustment pursuant to Addendum A, Items D and H of this
Lease. The Security Deposit shall be subject to adjustment pursuant to Article 5
of the Lease.

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [a56161a5616103.gif]
EXHIBIT “A”

                  -s- Illegible [a56161a5616107.gif]   -s- Illegible
[a56161a5616108.gif] Lessor’s Initials   Lessee’s Initials

 